Convention et cahier des charges

-pour le permis du

centre Nord Tunisien

CONVENTION"

Portart autorisation de recherches
et concession d'exploitation des
substances minérales du second
groupe en application du décret
du 13 décembre 1548

Entre les soussignés : i

- l'Etet Tunisien, représenté par :

M. le Secrétaire d'Etat au Plan et aux Finances,

sous réserve de l'approbation des présentes par Monsieur le Président

de ïa République Tunisienne, u

d'une part,

et la SOCIETE DE RECHERCHES ET D'EXPLOITATION DES PETROLES EN TUNISIE,
ci-après désignée S.E.R.E.P.T., Société anonyme au canitai de
15.120.000 Dinars, dont le siège social est à Tunis, 6 rue René Caillé
Agissant par M. André BOUILLOT, son Président, mandaté par délibération
du Conseii d'Administration en date du 3C juin 1961, dort une copie
certifiée-conforme est annexée à l'original de 1a présente, destiné à

1'Etat Tunisien,

Lt

ct la SOCIETE NATIONALE DES PETROLES. D'AQUITAINE, Société constituée
suivant les lois de 1'!£tat Français, dont le siège est à PARIS (8°)

16, cours Albert ler, ci-après désignée S.N.P.A. agissent par

M. Robert ENOUS en vertu des pouvoirs qui iui sont con Ss par

M, Jean-Paul DELCOURT, ?résident Directeur Général, et dont un exem-
plaire certifié conforme est, eanexé à l'original des présentes, desti-

né à l'Etat Tunisien.

Ci-après désignées le titulaire,

d'autre part,

sesfoue

RIDE 2 2 a mnt

I1 a d'abord été exposé ce qui suit :

0 1° - Par arrêté Mn° 922 du 30 avril 1964, ur. permis de recherches de

# substances minérales du deuxième groupe a té accordé, conjointement,
à S.E.R‘E.P.T. et à S.N.P.A. portant sur quatre mille cent cinquante +
(4 150) périmètres 6l£mentaires contigus de 400 hectares chacun et
couvrent une superficie totale de seize nille six cents kilomètres
carrés (16 600 km’).

1 à 2° - À l'occasion du 4£pôt de cette demande de permis le 5.E.R.E.P.T. et
la S:N.P.A.'ont demandé à être adaises au bénéfice des dispositions
spéciales prévues au décret du 13 décembre 1948.

39 - La S.E.R.E.P.T. et ia S.N.P.A. ont remp:i les conditions et obliga-
tions prévues à l'article premier du décret du 13 décembre 1948.

&° - Les demandes de la S.E.R.E.P.T. et de la S.N.P.A. ont été soumises à

une enquête publique prescrite par arrêté du Secréteire d'Etat au
Plan et aux Finances M n° 923 en date du 30 avril 1964.

À ia suite de cette enquête aucune opposition n'a été enregistrée.

de - La S.E.R.E.P.T. et la S.N.P.A. ont conclu entre elles une convention
définitive pour les opérations de recherches et d'exploitation, en

date du 10 mars 1964. :

Il a été arrêté et convenu ce qui suit

ARTICLE PREMIER -

Le titulaire est admis à bénéficier des dispositions spéciales
prévues au décret du 13 décembre 1948, modifié par la loi du 15 mars 1958.
;

ARTICLE 2 =

Les travaux de recherches et d'expioïitation des substances du 2ème
Groupe effectués par le titulaire dans la zone couverte »ar le permis de
recherches défini ci-dessus, seront assujettis, à partir de la date de
signature de le présente convention, aux dispositions de celle-ci et du
cahier des cherges y annexé.

ARTICLE 3 -

Le titulaire s'engage par la présente et conformément aux disposi-
tions de l'article premier du décret du 13 décembre 1948, modifié par la
loi n° 58-36 du 15 mars 1958, à payer à la R£publique Tunisienne :

1° - Une redevance proportionnelle égsle à quinze pour cent (15 7)

de 1a valeur des hydrocarbures bruts, iiquides ou gazeux,
provenant de ses recherches ou de ses exploitations en Tunisie.

are

3.

Le décompte et le versement de cette redevance proportion-
nelle seront effectués suivant les modalités précisées av
Titre III (article 23 à 29) du cahier dec charges annexé à
la présente convention.

&
Dem
ui

< 90

a
portations, sous ré de ce qui tv au paragra-

- Les droits, .péages, taxes d'usage où tc:1£fs dus à l'Etat,
eux collectivités, offices où étcbiissements publics ou aux
concessionnaires de services publics ea unération de
l'utilisation directe ou indirecte, par ia titulaire ou par
tous autres de ses ayants-droit, de tout élément quelconque
du domaine public ou du domaine privé où de tout élément de
l'outillage public, dans des conditions telles que cette
utilisatior est définie au cahier des charges annexé à la
présente convention.

3° - Sous le régime fiscal de droit commun, tous droits, impôte,
taxes fiscales ou parafiscales existant à le date de la mise
en vigueur de la présente couvention et ceux. dont l'institution
- serait postérieure à cette’ date. #

ARTICLE 4 -

Conformément aux dispositions du sous-paragraphe ) de l'article j
premier de la loi n° 58-36 du 15 mars 1958, ire accepte, par
les présentes, de payer à la République Tunisienne un impôt supplémentaire fr

: sur les bénéficés dans les conditions spécifiées dans le présent article. !

1° - Si, pour un quelconque exercice fiscal ia somme de tous les
paiements effectufs par le titulaire et par son entrepremeur
général d'exploration au titre du présent permis à la
République Tunisienne en vertu des paragraphes 1° et 3° de
l'article 3 ci-dessus à l'occasion des opérations industriel-
les où cormerciales ayant nour objet la recherche, l'exploi-
tation ‘inière, Île transport, le stockage, la vente en Tunisie
ou à l'exportation des hydrocarbures bruts produits par le
titulaire augmentée du montant de l'impôt payé par les action-
naires du titulaire, à raison des dividendes mis à leur dis-
position a titre des dites opérations, est inférieur à

cel.

cinquante pour cent. (50 /) des béréfices provenant des dites
opérations, le titulaire s'engage à verser à la Réoublique
Tunisienne ia différence à titre d'impôt supplémentaire sur
les bfnéfices.

- Si pour ur quelconque exercice fiscal, la somme de tous les
paiements effectuês par 1e titulaire et par son entrepreneur
général d'exntoration au titre du présent permis à la Répu-
blique Tunisienne en vertu des paragraphes 1° et 3° de
l'article 3 ci-dessus à l'occasion des opérations industriei-
les ou commerciales ayant pour obiet la recaerche, l'expioi-
tation minière, le transport, le stockage, ia vente en Tunisie
ou à l'exportation des hydrocarbures bruts mroduits par le
titulaire, augrientée du montant de l'impôt payé par les
actionnaires du titulaire, à raison des dividendes mis à leur
disposition au titre des dites opérations, est supérieure à
cinquante pour cent (50 7%) des bénéfices du titulaire prove-
nant des dites opérations, je titulaire pourra demander
l'imputation de 1a différence sur les obligations fiscales
ultérieures du titulaire au titre des dites opérations et
afférentes eux exercices suivants; étant entendu, toutefois,

- qu'en aucun cas, le montant dû par le titulaire à la République

Tunisienne pour l'exercice en question, ne sera inférieur à

12 somme des obligations fiscales mentionnées aux paragraphes

1° et 2° de l'article 3 ci-dessus.

Cependant, pour les gisements d'une capacité de production infé-
rieure à trois cent mille (300 000) tonnes ou trois cent millions
(300 000 000) de mètres cubes par an, le montant dû par le'’titulaire et
par son entrepreneur géniral d'exploration à le République Tunisienne,
pour l'exercice en question ne sera pas inférieur 2 la somme des obliga-
tions fiscales mentionnces au paragraphe 2 de l'article 3 ci-dessus,
augmentée d'une part égale À 12,5 / de la valeur des hydrocarbures bruts,
liquides ou gazeux, provenant de ses recherches et de ses exploitations
en Tunisie.

3° - Aux fins de l'article 3 ci-dessus ct du présent articie, il
est précisé que la redevance proportionnelle et les droits,
taxes et inpôts de toute nature visés aux saragraphes 1° et
2° de l'article 3 ci-dessus sont dus même en i'absence des

bénéfices.

Cependant, pour les gisements d'ure capacité de »-oduction infé-
rieure à trois cent mille (300 000) tonnes ou trois cent millions
(300 000 000) de mètres cubes p2r an, le montant dû par ie titulaire et
son entrepreneur général d'expioration le République Tunisienne, pour
l'exercice en question ne sera pas inférieur à ia somme des obligations
fiscales mentionnées au paragraphe 2 de l'article 3 ci-dessus, augmentée
d'une part égale à 12,5 % de la veleur des hydrocarbures bruts, liquides

solos

<a

ou gazeu:, ‘provenant de ses recherches et de ses expioitetions en Tunisie.

&° - Il est entendu que les dispositions du 2ème alinée de chacun
des paragraphes 2° et 3° ci-dessus ne nenvont en aucuie me-
nière portez atteinte au principe énoncé au naragrephe 1°
du vrésent article 4. CONS NeE

ARTICLE 5 =
Aux fins des paragraphes 1° ef 2° de l'article 4 ci-dessus, les
bénéfices seront calculés comme en matière d'impôt proportionnel de pa-

à >

teïte; étant précisé à cet égard :

- que les amortissements d'immobilisatiors corporelles peuvent
être différés en tant que de besoin pour vermettre leur impu-
tation sur les premiers exercices bénéficiaires;

- que tout solde non amorti de ia valeur des immobilisations
corporelles perdues ou abandonnées peut être traité comme
frais déductible au titre de i'exercice au cours duquel a
lieu la perte ou l'abandon;

- que tout déficit constaté dans l'établissement de l'assiette
de l'impôt proportionnel de patente ax cours des exercices
antérieurs à la découverte de minéraux du second groupe en
quantités commercialisables peut être reporté sur les exer-
cices ultérieurs, jusqu'au troisième exercice inclus suivant

la dite découverte;
;

- que pour chaque exercice bénéficiaire, 1'imputation des
chaïges et emortissements est à pratiquer dans l'ordre sui-
vant :

a) report des déficits entérieurs;
b) amortissements différés;
c) autres emortissements;

Etant entendu, toutefois, que :

ices aïnei calcul£s, les

I - Seront riintégrées dans ie montant des béné
sommes déduites au titre de la redevance mention£e 2: paragraphe 1°
de ‘l'article 3 et des inpôts et taxes mentionnés au paragrephe 3° de
l'article 3, ainsi que de l'impôt payé par les actionnaires du titu-
laire à raison des dividendes mis à leur disposit'or.

II - Les dépenses de prospection et de recherches;

- Les frais de forage non compensés;

6.

role .

- Le prix de revient du, forage des puits non »roductifs de %
ou de gaz turel er quantités commercialiseb'es;

l'organisatioz

- et les frais de premier établissement relatifs à
et à la mise en marche des opérations xétroliëres en Tunisie,
pourront tous être traités,.soit comme des frais déductibles au |
titre de l'exercice fiscal au cours duquel ils auront été effectués, soit
comme des immobilisations à anorti:, come stipulé ci-dessous; le eñoix
entre ces deux modes de traitement sere fait annuelïenent per le titu-

laire.

Le montent à déduire au titre de l'amortissement pour chaque
exercice des frais traités comme immobilisations, comme autorité ci-dessus,
sera calculé de manière à correspondre

- à un taux d'amortissement choisi annuellement par le titulaire,
mais qui ne pourra dépasser le taux de vingt sou cent (20 7)
par an, pour tous ceux des dits frais encourus avant que le
titulaire n'ait découvert des min£raux du second groupe en quen-
tités commercialisables, quelle que soit, nar ailleurs, la date

u à laqueile ces freis auront été encourus; et ceci, jusqu'à
complet amortissement de ces frais;

- à un taux d'amortissement choisi annuellement par le titulaire,
mais qui ne pourra dépasser le taux de dix pour cent (10 7)
par an, pour tous ceux des dits frais encourus après que le

titulaire aura découvert des min£raux du seconé groupe en quan-

n tités comercialisables; et ce ucqu'à complet amortissement

— de ces frais.

Aux fins de la :ésente section Il, les expressions suivantes
sont définies comme suit :

LE : de recherches"! sigrifie

a) l'expression ais de prospection
toutes les dépenses effectuées pour les reconnaissances de
surfaces ou les opfrations de prospection, ou à l'occasion des
dites activités, à :'excentio: des frais corressondent aux
installations, matériaux ou équipemente dont la durée d'utili-

sation est susérieure à un an.

b) l'expression “frais de forage non compensés'' signifie toutes
les dépenses de carburant, de matériaux ct équipements, de
réparations, de manutention et de transport ou autres dépenses
similaires, le prix du travail (c'est-à-dire tous les frais
afférents à la main-d'oeuvre et au personnel de toutes quali-
fications) nécessaires pour le forage, le nettoyage, l'entre-
tien, le prolongement en profondeur et ia mise au point des
puits ou ies travaux préparatoires à ceux-ci, ainsi que toutes
dépenses incidentes aux dites opérations, à 1'exception des

K  LRTICLE 6 -

frais correspondant à des instellatiors, #q
rieux qui, À ë

7.

nenents ou maté-
conter de lz date

ne péiiode d'ur an

la fin d'

à lequelie is ont €tf installés ou mis en utilisation, sont

encore utilisables ou ont une va:eur de récun

3ratior.

En contrepzrtie des obligetiôns énoncées ci-dessus, le République
nte

Tunisienne s'engage par

24

3°

=

5%

6° -

À accorder au titulaire les renouvellements de son vermis
dans les conditions nrüvues au: articles 3 © inclus et 21
du cahier des charges annexé à la présente convertion;

À lui ettribuer des concessions minières dans les conditio
stipuiées aux ærticles 11 à 26 incius du dit canier ces
charges;

A ne pas piscer, directement ou indirectement, sous ur régi-
me exorbitant du droit commun, les ertreprises que cré
titulaire en Tunisie, pour assurer i'exécution de la présente
conventio:

A ne pas augmenter les droits d'enregistrement ou redevances
surperficiaires auxquels sont assujettis les titres miniers
concernant les substances minérales du second groupe, teis

és eu monent de la signature de la présente

ler janvier 1953 sur les mines et les textes
uents, si ce n'est pour les réviser 9ropor-
sxix eu Tunisie;

u'ils sont
par le décret: du
npdificatifs subs
tionnellement aux variations générales des

e pourre utiliser,

à exonérer tout entrepreneur que le titula
soit directement par contrat, soit indirectement per sous-

contrat, de ie taxe sur les prestatio de service qui serait
due à i'occasion des opérations réalisées avec le titula

ser, soit directement par con ndirectement per
sous-contrat, pourront importer, en f hise de droits
de douzne et de tous impôts ou taxes prélevés à l'occa-
sion de l'irportation des marchandises, y compris toutes
taxes sur le chiffre d'affaires, à la seule exception de
la taxe de formaiités docanières, tous appareils (notam-
ment appareils de forage), outillage, Gcuipement et maté-
riaux destinés à être effectivement utliisés sur les
chantiers en Tunisie pour les opérations d'exvloration,

si
€

EEE

7°

ée recherches, d'exploitation et de iransport ; étant entendu,

toutefois, que cette exonération ne s'ajpliquera pas aux biens

ou marchandises de la nature. de ceux décrits dans le srésent

paragraphe et qu'il sera “ossible de se procurer en Tunisie, de
type adéquat et de qualité comparable, à un prix comparable au
prix de revient à l'importation €es dits biens ou marchandises
s'ils.étaient importés ; et étant entendu de plus que si le
titulaïfre ou son £gntrepreneur ou sous-entrepreneur comme dit
ci-dessus, a-i'intention de vendre au de transférer des biens
cu marchandises importés en franchise de drsits et texes comme
mentionné ci-dessus dans le présent paragraphe a), il devra
préalablement en informer l'Administration des Douanes, et les
dits droits et taxes scront alors pay£s, à moins que la vente
ou ie transfert ne soient faits à ure autre société ou entreprise
bénéficiant clle-même de la même exonération ;

b) que tous les biens et marchandises importés en franchise, en
application du paragraphe a) ci-dessus, pourront être réexportés
également en franchise et sans licence d'exportation, sous réserve
des restrictions qui pourront être édictées par la République de
Tunisie en période de guerre ou d'état Ce siège.

c) à ce que les substances minérales du second groupe et leurs
dérivés produits en application ce la présente convention et du
cahier des charges qui y est annexé puissent être exportés sans
restriction, sous réserve de mesures restrictives qui pourraient
être édictées par la République de Tunisie en période de guerre
ou d'état de siège. y

D'une façon générale, à accorder, ou à faire accorder au titulaire
le glein et entier bénéfice de toutes ics dispositions de la pré-

sente convention et du cahier des charges qui lui est annexé à

l'effet de réaliser les cpérations en vue desquelles elles sont
conclues.

hu cas le titulaire déciderait ce transférer ses droits miniers
et les actifs correspondants, à ce qu'ur tel transfert ne donne
lieu à la perception d'aucun impôt, éroit ou taxe de quelque
neture que ce soit, existant actuellement ou qui serait créé par
la suite par la République de Turisie.

En cas de transfert, à ce que :outes les ‘penses effectuées
par le titulaire, en application de la présente convention et
du cahier des charges qui y est annexô, pourront être reprises
par le bénéficiaire du transfert dans sa spre comptabilité,
et ceci à quelque fin que ce seit, notamment, sans que ce qui
suit suit une limitation, aux fins des cbligations découlant
de l'article 3 de la présente convention et aux fins des obli-
gations minimum de travaux stipulés au cahier des charges,

charges en viaueur en Tunisie, que

e)

b)

8)

re ne scit assu

la règleñentatien ces
s réserves: suivanten :

u
&

restriction tous les fonds

le titulaire pourra importer sans
nééessaires à l'exécution de 28 ssérations-en application de
la présente convention et ëu Cæhier ces Charges aui ést
annexé ;

Fendant toute la durée de la

des charges qui y est annexé

en Gevises et notemment en Francs lrançais, tout ou sertie
des paienents relatifs à des travaux, fournitures cu services
correspondant à son activité de recherche ou d'explcitation
pour la mise en valeur des permis où concession qui font
l'objet de la présente convention. À cet effet, le Gouverne-
ment Tunisien éonnera au tituiaire en tant que de besoin toutes
les autorisations pour lui permettre de faire face en temps
voulu à ses paiements hors de Tunisie suivant la procédure
arrêtée d'un commun accord entre 12 Banque Centrale et le

titulai

re «

Pendant toute la durée de la présente Convention et du Cahier
des Charges qui y est annexé, le titulaire pourra librement
acheter et vendre par l'intermédiaire de Banques ou Etablis-
senents agréés en Tunisie, la devise ayant cours en Tunisie
ainsi que toutes autres devises nécessaires pour effectuer
tous paiements relatifs à des opéretions en Tunisie, et ce,

aux taux autorisés pour toutes les autres industries ;

Toutes dépenses supportées par le titulaire pour l'exécution
de ses opérations en application de la présente Cenvention

et du Cahiez des Charges qui est annexé et homologué par les
autorités compétentes, seron concurrence de leur contre-
valeur en monnaie tunisienne, considérées à tous égards cox
des investissements en Tunisie, notemment en ce qui concerne
l'exécution des engagements du titulaire prévus à l'article
3 ce l'arrêté institutif du sermis, et en ce qui concerne
leur sawrtissenent sur les recettes ovenarnt C'une ex2loi-
tation éventuelle en Tunisie ;

Pendant toute la durée de la 5résente Convention et du Cahier
des Charges qui y est annex, le montant des dépenses effectuées
per le titulaire au titre de présente convention, les
dividendes, intérêts et bénéfices -£alicés à partir de ses

10,

investissements ainsi que les capitaux dérivant de leur

réalisation éventuelle, bénéficieront à tout moment, sans

linitatién, d'une: garantie totale de transfeït en Fräncs L

en France. à .

£). Si les investissements réalisés ont 6t5 effectués sous forme
d'équipements à utiliser dans l'entrepfise, le capital investi
sera déterminé par la valeur constatée en douane lors de
l'importation des dits équipenents.

Les dispositions éu présent article s'appliqueront également

aux actionnaires ainsi qu'aux cessionnaires éventuels du
titulaire résident en France, qu'il s'agisse de personnes

moreles tunisiennes ou françaises.

ARTICLE 7

Tous les désaccords survenant entre l'Etat, d'une part, et la
S.E.R.E.P,T. et/ou S.N.P.A, d'autre part, sur l'interprétation ou l'exé-
cution des clauses et conditions de la présente convention et du cahier
des charges y annexé seront soumis à l'arbitrage prévu à l'article 11 du
décret du 13 Décembre 1948 et conformément aux modalités ci-après.

L'Etat, d'une part, et S.E.R.E.P.T. et/ou S.N.P.A., d'autre
part, désigneront chacun un arbitre.

Si les parties en cause ne peuvent pas se mettre d'accord sur
la césignation d'un troisième arbitre, celui-ci, qui ne devra pas être
de nationalité tunisienne, sere désigné, à la requête de la pärtie la plus
diligente, par le Secrétaire d'Etat à la Présidence, parmi les membres de
le Cour Internationale ce la Haye.

Les sentences arbitrales rendues par les crois arbitres à la
majorité auront force exécutoire et ne seron: pas susceptibles d'appel.

DISPOSITIONS PARTICULIÈRES :

Pour préciser la portée de la clause compromissoire prévue
l'article 11 du décret du 13 Décembre 1948 susvisé et énoncé à l'article

ci-dessus, il est convenu d'adopter les dispositions interprétetives et

Q Ne

complémentaires suivantes :

ss

e
Le titulaire qui décidera de recourir à l'arbitrage
concééante, devre le faire à
peine de forclusion, dans un délai Ce coixante jours à partir
de la notification de cette décision.

contre une décision de l'Autorité à

. 3

Dans tous Îes cas où le recours ne serait pas ciricé contre
une décision de l'Autorité concédänte, le titulaire ne pourra re-
courir à l'arbitrage sans avoir, au préalable, saisi 1'Administra-
tion de ia question en litige par lettre recommandée (1). Le silence
de l'Administration pendant soixante jours vaudra décision implicite
de rejet de la demande du titulaire. 4

Le titulaire devra, à peine de forciusion, soumettre à
l'arbitrage cette décision implicite de l'Administration dans les
60 jours (soixante) de l'expiration du délai prévu à l'alinéa
précédent.

1°) La partie qui entenéra faire appel à l'arbitrage, soit
à raison d'une infraction de l'autre partie aux textes précités
à l'article 7 ci-dessus, soit en vue de faire trancher un différend
sur une fnterprétation des dits textrs, notifiera par lettre
recommandée avec avis de réception, à l'autre partie les points
sur lesquels elle entend solliciter un arbitrage, les décisions
et les réparations qu'elle entend faire prononcer, ainsi que les
nom, quaiités, domicile de son arbitre.

Dans les trente jours de la réception de cette lettre

recommandée, les parties s'efforceront é'arriver À une concilia-

tion sur le ou les points faisant l'cbjet de la demande d'arbitra-

ges

A défaut d'accord complet sur tous ces points et dans tous
les cas où cet accord ne seraïît nas réalisé poux une raison quel-
conque, l'autre partie aura un délai de trente jours pour désigrer

son arbitre à dater de l'expiration du délai susvisé prescrit

pour 1a tentative de conciliation. ;

faire dans le dit délai, la désignation

Faute par elle de ce
en sera faite par le Secrétaire d'Etat à la Présidence, à la requête

de la partie denanderesse et ce, dans le même délai,

Les arbitres ainsi désignés, constitueront, dans les trente
jours ce leur propre désignation, un tribunal arbitral avec un
troisième arbitre désigné par eux, avec l'accord des parties, ou
à défaut, désigné à la requête de la partie la plus diligente,
par le Secrétaire d'Etat à le Présidence, selon les modalités
prévues à l'article 7 ci-dessus.

(1) Chaque foïs qu'il sera fait mention dans le présent article
de “lettre recommandée", il faudra entendre que cette lettre
conportera obligatoirement la demande d'avis de réception.

solos

La désignation d'un arbitre par le Secrétaire d'Et
à la Présicence devra être notifiée per la partie la lus dili-

gente à l'autre partie, ainsi qu'aux arbitres déjà noms,

‘ En cas de décès, refus, fpsre zu empêchement ce i'un
quelconque des arbitres*ainsi désignés, il en sera désigné ün
autre dans les conditions orévues aux alinéas précédents.

Sera censé être un empêchement aux termes de l'aïinée
précédent, le fait par un arbitre d'être absent à deux séances
consécutives du tribunal arbitral sans motifs reconnus valables
par les deux autres arbitres, le +iers arbitre ayant voix prépon-
déxante. En cas d'empêchement &u xs arbitre, le désaccsré des
deux autres sur la validité des motifs €e cet empêchement vaudra
acceptation de ceux-ci.

Les arbitres ne pourront être récusés pour quelque motif
que ce soit, à l'exception seulement du tiers arbitre lorsqu'il
sera désigné per le Secrétaire d'Etat à la Présidence.

Cette récusation devra être proposée au Secrétaire d'Etat
à la Présidence, sous forme de recours gracieux, pour des motifs
dont il aura l'entière appréciation. Dans ce cas, elle ne pourra,
à peine de forclusion, être preposée par l'une des perties que

dans un délai de huit jours à dater de la réception, par elle,
de la notification du nom du tiers arbitre.

la nomi-

Si la récusation est aëmise, il sera procédé
aation d'un autre tiers arbitre, dans les conditi:ns ci-dessus

précisées,

2°) Les arbitres ainsi désignés siègeront en tribunel
arbitral, sous la présidence du trcisième arbitre, au lieu choisi
par celui-ci, en Tunisie.

Le Tribunal arbitral et les parties ne sercnt :as astreints
aux formes et délais ce

Le Tribunal arbitral, dans un délai de quinze jours à dater
de la désignation du troisième arbitre, rotifiera aux parties
l'objet du litige, ainsi que la date et le lieu auxquels elles
devront lui faire parvenir les dossiers et ménoires relatifs à
cet Sbjet, le délai imposé aux parties pour remettre ces pièces
ne pouvant être inférieur à quinze jours.

Le tribunal arbitral, après avoir entendu les parties,

renéra sa sentence @ans les soixante jours à compter de la notifi-
cation orévue à l'alinéa précédent, sauf aux parties à se mettre

d'accord, par écrit, sur des délais plus longs.

La procédure sera orale et contradictoire.

procédure suivis par et devant les tribunaux.

13.

* Les iénc s seront rédigés, et.les plaidoiries prononcées en
langue arabe et en langue française, mais les parties pourront ‘être
assistées de conseils d'une nationalité quelconque,

Les conseils des parties aurint la libe
c:ntradictoirement, par l'entremise du tribunal arbitral
sernent prêté devant ce même tribunal, les parties ainsi que tous
experts, témoins ou auteurs de témoignages ou déclarations écrites,
dans le cadre des mesures d'instruction fixées par le tribunal arbitral.

Au cas où l'une des parties ne présenterait pas ses documents,
témoignages, mémoires ou plaidoiries dans les délais qui lui sercent
inpartis, dans les conditions prévues ci-dessus, le tribunal arbitral
pourra statuer sur les seuls documents, témoignages, mémoires cu
plaidoiries présentés par la partie la plus diligente et leur sentence
sera réputée contradictoire et sans recours, comme précisé ci-dessous,

3°) Le tribunal arbitral statue sur toutes les questions qui
lui seront soumises, tant par la partie demanderesse que, reconvention-
nellement, par la partie défenderesse. Ses décisions sont motivées.

Le tribunal arbitral ne peut valablement siéger que si les
arbitres sont présents, hormis le cas d'examen de la validité du motif
invoqué par l'un des arbitres en cas d'empêchement, dans les conditions

visées ci-dessus.

Les Gécisions sont prises à la majorité, le troisième arbitre
présidant les séances. En cas de partage égal des voix, le président
a voix-prépondérante, La sentence arbitrale sera notifiée à 14 diligence
du troisième arbitre à chacune des parties par lettre recommandée dans
un délai de huit jours à compter de la date de la sentence,

Le triounal arbitral a tous pouvoirs pour fixer le montant des
honoraires et les frais relatifs à l'arbitrage, y compris les siens
et pour condamer telle partie qu'il avisera à en supporter la charge
en totalité ou en partie. Toutefois, les honoraires seront, dans tous
les cas, supportés par moitié par les parties.

La sentence du tribunal est définitive, les parties renonçant,
dès à présent, à toute voie de recours contre la sentence, même et y
compris le pourvoi en cassation et la requête civile ainsi que toute
éventuelle voie de recours administrative.

La présente renonciation ne fait pas obstacle à l'exercice
de la voie de l'appel devant les tribunaux compétents pour des motifs
tirés de La violation de l'ordre public.

Le recours à l'arbitrage ne suspend pas les obligations des

— deux parties sauf à celles-ci-à demander au tribunal, avant dire droit,

s..lo.e

Morsieu: :e
de la SOCIETE

de £a art,
cation des

à & de a Corver-
“os Sociétés.

a

LE

ode de yaïidité
:zestations de

Le sremière pér
pondart au:

senses

ces te

reprenne

Dantls UE CENTRALE a:
férez

î
$

mozte
tous 1 contratc dore: : ou ou:s 6
:alable ia BANQUE CENTRALE de TUNISIE

2 - Les conversions et

francaise pour les

3 - Pour ‘exécution des

ci-dessus, ’e
l'accord de ia B
une banque en Turi
d'un compte en D:

ses

Les inst

i'ense:
termidiaire ag

&

un mois avant
suivarte. La vent
cients propres à
de ce budget sea

5 - Un budget définit: :ectifi

hagve Erimestre civii

écédent
que Ce:

ae Ba
fga'enent enise

le mois
ER

sus &

comoter de ia r
sie fera connaî
vises, faute de
ex>resse consid

ou de son mandataire.

te ‘Dirars trans

ecrit à cer effet er

pañenc

cègier f.
e où son mardata
se Certrae de Tunisie,
Le d'un compte de tran
tran 4

nsferts ef
ie compte

un
Francs

lementet£o:

. avec
:.'ouvertu:e dans

ex Dinars et

l'accord de
-dessous et d

de)

catigorie de co

à 1'intermédia

sea îtas

cie'e Tu isienne your
itermidiaire agré.

udget trimestriez:.

: demande du tit:'a
alimentera le com»
Gé: mortaat glota’

es et par

ou travaux.

un délai d'en =
Centrale de T
t2L n par de-
sera, de convert

18-

ou
noterment
TRALE des
payer er Tuuic

de TUNISIE toutes
tion de ses

2 - Pour serme
des -èglem
mandataire fe:e
suivant le

c) - Un état des
di conte 2:

lez agrû
considération dist:

&
®

et à four

1'ecc

e

E CENTRALE de c
ie et hors de T

.c cffectués 9a:

de serv:ces.
etions s % d
d de a BANGU® CEN-
nt s'engesera
murération de

met en
2ermarten: Tsis'e

ia BANQUE CENTRALE
le r£9ert

À - 1 - a; - de

eux Finances

de décider ou bien que des obligations sont suspendues, ou bien que des
mesures seront prises, au titre des dispositions conservatoires, motivées
par le caractère irréparable que pourrait avoir l'exécution ou la non-
exécution,

3 . ‘|

a Toutefois, toutes les sanctions découlant ou pouvant découler
de la solution du litige, y compris la déchéance du titulaire, sont
suspendues jusqu'à la décision du tribunal,

LRTICLE_9

L'Etat Tunisien autorise et approuve la convention d'association
conclue entre S.Z.R.E,P,T. et S.N.P.A, en date du 10 Mars 1964, telle que
modifiée à ce jour.

ARTICLE 10

Il est précisé qu'aux termes de la présenté Convention et du
Cahier des Charges y annexé, le terme titulaire s'applique à la fois à
S.E.R.EeP.T, et à S.N.P.A, chacun en proportion de sa participation

respective telle que définie dans la Convention d'Association comclue
entre S.E.R.E,.P.T. et S.N.P.A. en date du 10 Mars 1964.

BRTICLE 11

Les présents Convention et Cahier des Charges sont établis en
langue française et en autant d'exemplaires que de droit.
nu d

LRTICLE 12

La présente convention et le cahier des charges y annexé sont
Biépenséa des droits de timbre.

Ils seront enregistrés au droit fixe, à la charge du titulaire,

FAIT à TUNIS, le

Pour la Société

de Recherches Pour la Société
Pour l'Etat Tunisien et d'Exploitation Nationale des
des Pétroles Pétroles d'Aquitaine

en Tunisie

TABLE DES MATIÈRES DU CZHIER DES CHARGES
ANNEXE A LA CONVENTION PORTANT AUTORISATION DE RECHERCHES ET
CONCESSION D'EXPLOITATION DES SURSTANCES MINERALES DU SECOND GROUPE *,

Pages
APTICLE PREMIER - Objet du présert Cahier des Charges À
TITRE PREMIER - TRAVAUX PRELIMINAIRES DE RECHERCHEZ. ZONES DE
* PROSPECTION.
1

L'esssssssessosessesssees

Art. 2 - Délimitation du pernis initi

Art, 3 - Obligation de travaux mini pendant lé durée de .

validité du permis initial 444,4 vs e seseise ss sieiaeie 2-3-4
Art, 4 - Justification du montant des travaux exécutés see 4-5
Axt. 5 - Renouvellement d2 permis esscos eos cioens es à assé dis 5 à 8e 5 - 6
hrt. 6 - Réduction volontaire et renonciation de le surface du

POIMIS sesssesresenennenrssneessesesssesenessenesssees 6-7
Art. 7 - Non-exécution du minimum des travaux csccossssssovsses 7
Art, 8 - Libre disposition des surfaces Tistraites du permis 7

initial s.soosee cersserensesssnsseesesesseee
rt, 9 - Validité du permis en cas d'octroi d'une concession ., 7
hrt, 10 - Disposition des hydrocarbur tirés des recherches ... 7

TITRE II - DECOUVERTE ET EXPLOITATION D'UN GITE

Art.ll - Définition d'une découverte ,....s.s.sossenesse piste sers -8
Art.12 - Octroi automatique d'une con ON sossesressssossses $

sl

Pages
Frot es ‘octroi d'une concescion au choix du titul g = 40
Art. 14 - Cas d'une autre découverte située à l'extérieur
d'une conc OR à a sera eisiéinee darsioinie 66m 6/6ie EE 8 Risesinine 10
hxt. 15 - Obligation de reconnaître le £'rement a eo D D L
hrt, 16 - Blocage provisoire des moyen£ de recherche sur une 11
des concessions «v.++ PRET CEE ELEC ELECEECEEEEEE
Art, 17 - Obligation d'exploiter sessseesssssesessecsesenretees 11
hrt, 18 - Exploit. 12
concédante
Art, 19 - Dispositions spéciales co xnant le gisement de 12 - 13
as de relation avec un gisement d'hydro-
carbures liquides sessrsresssmeeseneessse
Aït, 20 - Durée de la concession «esse. 13
rt. 21 - Prolongat‘on du permis de recherche en cas de dé
couverte soscossonsscesmssemeesseessrensnsese 14 - 15
TITRE LILI - REDEVANCES, TAXES ET IMPCTS DIVERS #
rt. 22 - Drcits d'enreistrenent et redevances superficiaires 16
it, 23 - Redevance proportionnelle à i production et impôt
supplémentaire sur les binéfices ...sesseesseseers 16 - 17
Art, 24 - Choix du paiement en espèces ou en ns 17
Art, 25 - Modalités de perception en espèces de 1a 18 - 19
proport:onnelle sur les hydrocarbures
hxt, 26 - Perception en necure de 1a redevance proportionnelle
sur les hydrocarbures 15
ht, 27 - Enlévemeni de la redevance en nature su: les hy-
drocarbures liquides .ssssssssesesseeseeesessesece 19 = 20 - 21
____krt, 28 - Redevance due sur les gaz esse. ie 2i = 22
22

hxts 29 - Redevance due sur les solides ..

.../

TITRE IV - ACTIVITES ANNEXES DES INSTALLATIONS DE RECHERCHE
ET D'EXPLOITATION DU TITULATRE

rt. 30 -

xt. 31 -

Art. 32 -

bre, 33

Aït, 34 -

Art. 35 -

ixt, 36

Art. 37

Art. 38
AEEs 39 -

hrt. 40 -

Art. 41 -
Ârt. 42 -

Arts 43 -

cilités données au titulaire pot
lations ANNEXE sssessnerreeeesse

A

» ©

ur intérêt public

Install
général ensonsscssorossrennese

Dispositions applicables aux pipes-linec esessssesses

de l'outillcge public

existant ....

intérêt public gé
ante (où ses ayant

Instellationc pr
effectuées »2r l'Autorit

Installations présentant un intérêt publie générei
exécutées par, le t
d'outillage pubifc

Durée des autorisations où des concessions consenties

ire, Concession ou autorisation

Dispositions applicables aux captages et adductions 4

Dispositions appl icables 2

Dispositions applicables aux ingtellations de
chargement et de déchargement maritimes ...,.

Centrales thermiques ....

Substances minérales autres que celles du 2:me groupe

Installations diverses ...ssssssesseseseesssesensesse

leau

sv)

23

23 - 24 - 25

25 - 26

26

26 - 27 - 28

28 - 29

29

29 - 30
31 - 32 - 33

33

33 - 34
34 - 35
35

35

TITRE V - SURVEILLANCE iINIERE ET DISPOSITIONS TECHNIQUES

Art. 44

Art. 45
Art, 46
Art. 47

rt. 48

Brt. 49
Art. _50
ct. 51
Art. 52
xt. 53
drt. 54

het. 55

Art. 56
drt, 57
Art 8
rt, 59
Art. 60

Art. 61

Art, 62
Art, 63

drt, 64

Documentation fournie au titulaire par l'Autorité

concédante ssessssssesessssesesesessssesnenesses

Contrôle technique .esssseossséossesesesessressese

Application du code des eaux «use.
hccès aux chantiers ses sesssaseseesescesseses se
Obligation de rendre compte, au préalable, de

l'implantation d'un forage ou â! pz de
ÉDEABÈS sida » assise d'aaisieen 66 8 3

Carnet de forage ........ssrensesosessss

Surveillance géologique des forages ..
Contrôle technique des forages .s.ssssosesererses
Compte rendu mensuel de forage ..sssessosssseoose
rrôt Gun ÉOLARE ses suaseent es SG 8 saone s à
Conpté-rendu de fin de ÉOTnge ...sosoonesrssseses

Dispositions particuliëres applicables aux grou-
pes de forage d'étude ou de développement ,,,,,..

Essais des forages ...s.soossccses

Compte-rendu annuel d'activité ...
Exploitation méthodique d'un gisement ss.
Contrôle des forages productifs sonores
Reconnaissance et conservation des gisomente ,,.,
Coordination des recherches et des exploitations

faites dans un même gisement par plusieurs ex-
ploitants différents .., ss...

Obligation générale de communiquer les documents
Unités de mesure ....sessensosreresssssssssosoces

Cartes et plans ssssssssosssessossessesessere

36: - 37

40

41 » 42
42-43-44-45-46

46

46 - 47

&7

47

47 - 48
48
49

49

65

- Bornages,
graphique

- Caraitire confidentiel des docuxent 6 pat

le CitulAire ss reneseresss eue ssssseceseerensie

l'ütcude, de prospe

- Définition des
de diveloppement ,...

DECHESNCE DE

PROLONGATION, EXPIRÉTIGN, RENONCTAT

L]
Lit. 66

%
Arte 67

L
TITRE VI -
: Lrt. 68

|
, ;

fre, 73

rt. 76
rt 77
Art, 78
Ait, 76

Li CONCESSION.

1 du titul de nouv

- Droit préférer

CONCESGÈONE svesservenss sense ere seen

ntenir en

- Obligations de posséder en propre et Le
bon état lee ouvrages revenant à l'Autorité

concédante essrsssssecsereseneerevoeesseederisrsesnes

cencidante
l5 conc

de l'Autor
Ë & vépries

- Retour à l'Autorité
dans les dix dern

- Pénalitécs en cae de. rota
tellations

- racult£ de rachat des installations non mentionnice

À LiREele PL Gosasses sais dus sorts dla scomenerts

- Exécutien des travaux d'entr
1'Avtorisé

faisant :ctour

tion future .....

- Travaux de préparation de

- Renonc
- Cas de

dans le dilai pres-

- Défaut de demande de concess
CTLE APEES Une GÉCOUVETTÉ se 5 a DDR ES à 5 8 SHNNITENUE 6

un
Éd

59

SL

54

35

56

57

58

+

TITRE VIT - CLAUSES. ECONOMIQUES Lo

ydrocarbures pour ler heroine de l'écono*

rt. 80 -

Ârt. 81

rt. 82 - Prix de vente des hydroc2rbures brute i'quider ..,..,

TITRE VIIT - DISPOSITIONS DIVERSES

lxt. 83 - Election de don:

xt. 84 - Hygiène publique ;,,.

xt. 85 - Législation du tra sucres ssssereseseseseess

+ Nitionaiité du personnel 54 ss ssiesie e à sessions à 8 se taie ie

1xt. 87 - Formation de techniciens en srtière de recñcrches
d'hydrocarbures ssssauneiereesssaietie ss etais se aies

:xsonnel é

hr£. 88 - Admission et ei culatior: du

: nfflces publics de placent secessesssss

PRLÉTICL GE CRÉTEPLÉSER users o où a 6eme eo snolsens à à ais

HE GS du CEÉCUIAITÉE sscscmesmasmessssoss

itienale ez Sée du TOLÉLÉDÈEE ssssessse

Sservés concernent la ouss on éventuelle des droit:

soci

ie ou partieile des droite du titulaire

ASE. 95, s: Gne de: Soron MATCULE ne ee nanas FEU SE

RO parbieudieres eau à os series ne 0 saroiers

Bit. 97 - Droits de tinbre et d'enregistrement secsssssesssuveae

Impréssion dés Éextes coudes nes vegeestes gérées siens

65

67

CAHIER DES CHARGES

PERMIS DU CENTRE NORD TUNISIEN

CAHIER DES CHARGES

nn
recherches e: concessions d'erpla

substances mir

& à‘la Convention portant autori

zles du seccné gro

ARTICLE PREMIER - OBJET DU PRESENT CAHIER DES CHARGES

Le présent Cahier des Che

condtions dans lesquellec 5.N.
Titulaire", signataires de la Convention

Charges est arnex£

.1° - Effectueront des

de substances miné
de la Répuv
Plan et aux F

2° - Eventuellement dans le cas où ces entre
gite exploitable des dites
de ce.gite.

TITRE PREMIER

ges a pour objet de préciser
.l. et SEREPT dénommés ci-aprëe ‘Le
à iaquelle le présent Cahier des

avaux ayent pour objet le recherche des gîtes

rales du seconé groupe dans la zone du territoire
ue Tunisienne, définie par l'arrêté du Secréte
inances, dont il sere question à l'article 2 ci

rises auraient
substances, procèderont à l'ex

TRAVAUX PRELIMINATRES RE RECHERCRES

ZONES DE PROSPECTION

ARTICLE 2 - DELIMITATION DU PERMIS INITIAL

zone dont il est ques

Le z
+ délimitée par l'arrêté suivant

ci-dessus, es

- arrêté M/N° 522 en date du 30 Av
mole

cinquante péri

Mpermis de recherches Initial.

ion à l'axticie premier, paragraphe 1°

a quatre mille cent

La surface totale 5o de l'ensemble des périmètres élémentaires

initiaux est de seize mille six cent kilomëtres carrés (16.600 Km2).

ARTICLE 3 - OBLIGATION DE TRAVAUX MINIM. PEN
DU PERMIS INITIZL

i commence à cou

1764 viendra à ez 1562 ce

ira

conventiot 1

jour

- Pour tern:r
pendant la durée de validité
auquel s'est eng le Eitulai
après

survenir

montent

de”

a) Le dépense réelle f
les cond:.tions st

recherches

Be, Co, sont

ex jour
tial et si À, D, ©, sont

lei considéré, on eciet-
que dépañse D effectuls au instant, correspond forfai-
remen une dépense conditions de à la date

de la pr telle sue

b) Pour ap

qguer la correction,

tranches succes-
vu par une fraction

sives constitur

8 par une annce
grésorienne.

goriente,
é'en

Par ailleurs, on comparere 1
Premier jour du mcis

valeurs de chaque index de base au
qui suit la délivrance du permis initial (soit
Ao, Bo, Ce), et du même index de base au ler jour du même mois de
l'année grégorienne ea eau (soient 4, B, C).

.../

D EL Da EN RE AA A ITS

3e

4°

pense réelle eng. par le titulaire pendant
yrégorienne par la somme des produits obtenus, en
& rapport des vzleurs relstives des Index de

par le coe
obtienér

fficient afférent à char -, tel que 2, b, c. On
É ur cette même anné

ainsi le mon

à is €
l'ensemble de d
r:ode de validité du
ffre Po indiqué au

c) Enfin, on effectuera la sonme des
ect expliqué ci-dessus,
années grégoriennes intéressées

et on comparera cett
paragraphe 1° du présent &

st au mins égal à Pc,
à la condition des travaux

dante pourra faire jouer
aprés.

Si Pl est inférieur à Po, l'Autorité
les dispositions prévues à’ l'article

tres

Le montant des travaux mini lentend pour i'ensemble des péri
élémentaires constituant la surface So visée au dernier alinéas de
l'article 2 précédent, à savoir

coc

ficients «a, b, €, (tels
aiteirement et une
-tée au paragraphe 6° du
x le titula

de bese L, B, ©, rit
b +c = 100 he seront dé
toutes, sous la réserve
ent article, au novent de la
ier des

CES

auront ler significations ou vaieurs €

: l'indice des de gros “produits indus
é par l'Institut National de le Statistique ct
au “Bullet:n Mensuel de Statistiques

L'index de
transformés
des Etudes Eccnomiques, et publ
de la France‘

es de Tunisid
€ règlonent de
ique Tunisienne!

L'index de base B sera le salaire minimum 1
du manoeuvre di jour de 2ème sbégerie, î
salaires, publié au "Journai Off
modifié par les textes su>séquents,

prix de gros ‘tous pro-
ill Comodities'"}, calculé
du travail du Ministère du
- Buresu of Labor

re le nombre indice
r Of Wholesale Price
et publié par le bars des Statistiqu
Travail des Etats-Unis, (‘U.S. Départment of Labor
Statistics").

are

prenant en compte pour 3
4 As applicables,

e du Tunisie, a
initiel ct pou
nois de ladite

ncetan
vement prati 16
jour du mois sui
pectivement, chesue

De plus, de façon à

b nersssstsssessesesesessessss ñ.
c = mg DOUX CONE ssssesssssssesesesese

100

as pendent 12 longue pplicaticon de ia méthode
finie ci-dessus, les ix intérieurs tunisiens et les
ger varient relativement dans une très forte
rue la méthode de révision convenue entre ies parties
le Convention à laquelle est annexé ie
roximeti-

prix prati
proportion, e
au moment de la signature

présent cesse de représenter, mêre ap
vement, les Les recherches £!=ydrocarbures
en Tunisie,

nviennent de n'apperter aucune
cicnts, tant que lec

Er: compara: ions initial
i2 somme des index À pius 5 l'index C (les index
ës av Dinar et convert
où 17 7

€ concidante
aux inde:

L'Autori
modifiga
vartati
du rapport ent
ayant ét rappor
ne dépasseront pas 20 / en pi

méthode de révision énoncée
l'une :lcor dec deux

Si une telle Sventu se rrodui
au présent article pourra être dé
parties,

se concerteront pou: en

ponéants, de telle rwunictre
avi puisse être ju
jues du moment.

Dans ce torité e
les inde: de base et les
que le méthode de rév
plus ex2cteme

ARTICLE 4 - JUSTIFICATICN DU MONTANT DES TRAVAUX EXECUTES

-vis de l'Autori concé-
ectués par lui pendan

—— Le titule
dante, le monter
la durée de val

e:

Si venu—ve jus
es travaux de rt
é du perm

SRrERE =dmis dens l'appréciation des dépenses minime, et sous

réserve qu'ils soient appuyés de duec justification

a)

b)

ARTICLE 5 - RENOUVELL

1°

ler Janvier 1953,

5.

par le titulaire, pour ie fonctionnement

Les dépenses réelles: enparé
direct de ges recherches ; .
déls de déplacement, de passege ou de voyage, engagés pour
à travailler normelement en Tunisie

Les frais
le personnel du titulaire dect
et pour les fa dudit

Les fre

1sates

cherches effect:

es et études nécessai

du titulaire et celles

Les
de son
de dix pour cer:

exploratién, à concurrence d'un maximum
© %) du acntant des dépenser réelles

MENT DU PERMIS

Conforménent aux dispositions de cle 39 du décret du
arrêt£s d'application dudit décret, le rencuvel-
i sera acquis de plein droit pour.des périodes
dans les conditions définies ci-après

- Sous ia seule réserve qu' ait satisfait aux obligations de travaux
minimum résultent article 3 précédent, et qu'il en fesse la
demande & aire aure droit à un premier renouvellement
de son permis a Qur une supe représentant les quatre

vingts ‘5 centièmes {8c/ ) de 1a su: du permis initial.

renouvelé sera valable trois ars.

1

Les surfaces abandonnées, c t-ü-dire les vinçgts centiimes (20/100
de la surface initiale, seront au choix de titulaire. Il devra no
fier ce choix à l'occasion de la dGeande de rencuvellement du permis,
faute de quoi l'Autorité concédante procidere d'office au dit choix.

si dé ie et
exécuter des
régulièrement

nouvelle surface 2
du nouveau permis,

Le titulaire s'engage, sur
pendant la durée de validi
travaux de recherches conformes aux régles de l'art,

poursuivis, sur la base élus min

av premier jour

chiffre valabie pour les conditions 3
du mois qui suit la dilivrance du per

ns

Le montant réel des travaux exécutés par le titulaire cera remené
eux conditions de prix initiales, suivant la méthode définie à
l'article 3, paragraphe 2° I -debsus

Ga uti
fixés au

L: somme
trois ann
comparera
äe tra

du montant
es

L'appréciatic
fcation, ser

re
out

5 ét roujours souf
+: obligations de travaux winime, compte tenu des dispositions

mêmes conditions

‘-sprès, le tituirire a
: une surface 52, puis Ex
rface 53, checun pour :e nouvel:
52 et 53 sont définies ci-apris.

Pour les deux périodes er question, le chi
conditions initiales, est le même que cel

vellemen

On tiendra compte des fluctuations dans les
méthode que pour ie premier renouveliement,

l'occasion de chaque renouveli

Toutefois, à
permie sera réduit:

e année)

FA

- Second ronouvelleñent (9

soixente-quatre

Surfäce réduite aux

du permis initial (52 = C,64 So).

- Troicième renouveilement (12 anné

+56;

Surface réduits aux cinquante cer
pernis initial (53 = G,50 Sa).

Les surfaces sur lesquelles porte
titulaire, dens les con
du présent article.

ons

o

ARTICLE 6 - REDUCTION VOLONTAIRE ET RENONCIATION

automatiquement dans ie

entiimes (64/100 ec}

relatives au minimum

modalités de ji
ions de l'article 4

et les
posi

la réserve d'avoir satis-
droit à un second renouvel-
me renouvellement pour
riode de trois ans. Les

fre de base P'o dans les

ixé pour le premier renou-

prix, en appliquant là même

ement, la surface éu nouveau
s conditions ci-après :

de la surface

e)

/106 es) Ge

ion seront choisies par le
on alinéa du paragraphe 1°

DE LA SURFACE DU PERMIS

eut nt

e) Le titulaire pourra, à: condition qu
moment où il demandera le renouveilement du
tion complémentaire de la surface du permi
tion automtique p

e

Dans cette hypothse, le montant minimum de travaux, tel qu'il est fixé

aux articles 4 et 5, restera inchangé.

ni fs E

l'intention au
2rmis, obtenir une réduc-
ndépendante de la réduc-
te

7.

b) Le titulaire pourre, à tout moment, abandonner tout ou partie de la
zone du permis, sur simple déclaration d'abandon, en conformité avec
l'article 25 du décret du ler Janvier 1953. :

c) En cas ä'abandon partiel de la zone du permis, le montant minimum de
travaux, tel qu est aux articlec 4 et 5 du présent Cahier des

Charges, restera inchangé,

ARTICLE 7 - NON-EXECUTION DU MINIMU.Z DE TRAVAUX &

‘visibles et reconnues valables par

Si, pour des raisons i à
: travaux fixé

l'Administration, le tcitul > n'a pas exécuté le minimum de €
aux articles 3 et 5 ci-dessus, il aura la possibilité d'obtenir un renou-
vellement de permis,sous réserve d'avoir versé, au préalable, à l'Etat

et avec l'accord de celui-ci quant au montant, le reliquat des dépenses
minima qu'il s'était engagé à effectuer.

Pour l'évaluation de ce reliquat, le montant des dépenses réelles
et celui des dépenses non effectuées, seront corrigés #'{1 ÿ a lieu pour
tenir compte des variations de prix, comme il est dit à l'article 3.

ARTICLE 8 - LIBRE DISPOSITION DES SURFACES DISTRAITES DU PERMIS INITIAL

L'Autctité concédante recouvrera la libre ‘disposition des surfaces
distraites du permis initial, soit par les réductions automatiques prévues
à l'article 5 à l'occasion des renouvellements successifs, soit par les
réductions volontaires ou renonciations prévues à l'article 6.

En particulier, elle pourra y faire effectuer des travaux de recher-
ches concernant les substances minérales du deuxième groupe, soit par
elle-même, soit de toute autre facon,

ARTICLE 9 - VALIDITE DU PERMIS EN CAS D'OCTROI D'UNE CONCESSION

L'institution d'une cencession, telle qu’elle est précisée à l'article
12 ci-après, entraîne de plein droit l'annulation du permis de recherches
(ou de la portion de ce permis) compris dans le périmètre de ladite conces-
sion,

Elle n'entraîne pas l'annulation du permis de recherches (ou de ses
portions) extérieur à son périmitre, Celui-ci conserve sa validité dans
les conditions stipulées aux articles 3, 5 et 21 du présent Cahier des
Charges.

Lors des renouvellements du pemis survenant après l'octroi d'une
concession, la superficie de cette concession n'entrera pas dans le calcul
de la surface du nouveau permis après renouvellement, Le montant des travaux

minima imposé pour le permis restera inchangé.

ARTICLE 10 - DISPOSITION DES HYDROCARBURES TIRES DES RECHERCHES

Le titulaire pourra disposer des hydrocarbures produits à l'occasion
de ses travaux de recherches, de la même manière qu'il pcurra disposer
des hydrocarbures tirés de ses exploitations, à charge par lui d'en infor-
mer en temps utile l'Autorité concédante, et d'acquitter les redevances
prévues à l'article 23 ci-après.

el
1 TITRE IT
DECOUVERTE _ET EXPLOITATION D'UN GITE

ARTICLE II - DEFINITION D'UNE DECCUVERTE

Le t°
L À = fu
tzble,

ire,
peut produi un gébit
e, au moins égel eux
Lean préc:se égale“ent

que
rocarbures b LT ä
rec donnés dans le ta
quelles conditionne zet

ct.on moyenne
urnelié

O0 à 500 mètres .....

Sonresenases Ja: 1lissenent|
7haque 100 nètrer en LUE

30 jou popage
ou pi ÉÉCRRAEE |

4 1 .000 m2 tres sise 30
25 |
ë | 25 |
|
aque 100 mètres en PIUE cu 15 mr mpeen
[ lori ice à
i | mu 12,7 m/n
2.000 mètres . ! | 3c | 15 ï i

mètr

2.500 nitres

ïes en?

ement

|” Le choix du début de l'escri ect laissé au titulaire. Celui
sera libre de juge: l'époque ? part:r de laquelle le niveau essayé au*
atteint un régime permanent de production,

Toutefois, cet essai devra être exécuté dens les douze mc:s
qui suivront l'achèvement déf‘nitif du forage.

ARTICLE 12 - OCTROI ZUTOMATIQUE D

de plein droit, la transformation
minicre,
La concess!en sere instituée suivant la procédure et le rég'me défi-
nis au Titre IV du décret du ler Janvier 1953 et des arrêtés d'appi:e
dud:t décret et dans les cond°tions précis ci-apris
1° - Le titulaire, dens ie délai d'un an qui suivra ia d$couverte, sera tenu
de déposer une demande de concession dans les con ions fixées par les
articles kS 5C, 51, 52 ec 53 du décret du ler Janvier 1953 et des
arrêtés d'appl:-ction dudit décret.
2e concession englobera ce totale de ‘1.C0C)
5 aû mex: num,
3° - Ce pér:mètre librement, selon lee règles de l'art, et compte :

1e

UNE_CONCESSICN

telle que

Une a cuve

tenu des résui btenus p

£noncées ci
e) Ce périmètre serz d'un seu

b) Il comprendre le point où

c) Il sera ent'-:rement englob
le titulaire à l'époque de

d) Il sera constitué par des
un carroyage de deux kilor
xée libreïent le con.

e) La surface «
(/100es) du car
exprime dans 1

£) Ii n'isolera pas une encle

RTICLE 13 - OCTRCI D'UNE CONCESST

- Le tituleire eur le dEotés à
mation en concessior d'une pa
gatien, comme 1 est stipulé

satisfait à l'une queiconquo

a) S'il a foré un puits dont
liquides est eu moins égal
le tebleau de l'article 11
tableau et si la durée de
sur ledit tableau n'a été,

en utilisant le cas échéan

Le débit journalier moyen
chande, cbtenu au cours de
pas être inférieur au: hui

moyen,obtenu dans les mêmes

semaine,

De même, la juant:té unita
dernière sema'ne de l'essa

it di

traînera,
on

t-cle 11 ci-dessus e

définie à l'ar
ti zone en conces

d'une pertie de

ar le titulaire, sous les seules réserves

1 tenant ;

la découverte ;.

de recherches détenu par

é dans le perwi
la découverte ;

segments de droites toutes superposebles à
tres de côté et dont 1a direct'on sera
cess.onnaîre pour chaque concession ;

es

era au ncine égale aux deux cent
ngueur totale du périmètre extérieur,
ARE ;

ve fermée à l'intérieur de la concession,

CN £U CHOIX DU TITULATRE

son propre choix, d'obtenir la transie
rte du permis, mais sans en avoir l'obli-
eu paragraphe 1° de l'article 12 s'il a
des conditions énumérées ci-apri

la capacité de picdiction en hydrocarbures
e à la moitié des chiffres indiqués dans
pour les profondeu considérées dans ce
l'e i, au moins éGale à celle indiquée
en aucun cac, inférieure à quinze jours,
t, tous moyens artificiels d'extraction,

d'hydrocarbures liquides de qualité mer-
la dernière semaine de l'essai, ne devra
ièmes (8/1Ges) du débit journalier

s conditions au cours de la premi

ire moyenne d'eac entraînée au cours de la
; ne devra pas être supérieure de plus de
ss

10.

du ême nature qui aura été

vingt pour cen* (20 7) à la quant
déterminée au cours de la prem'iré semaine.

: e

tele 11 seront.appli-

s alinéas de 1!

En cutre, les deux derni
cables au cas présent

dent les capacités de
urez À +

que de puite

b) S'il a foré ;un nombre quelcon
quides sont toutés inféri

° production en hydrocarbures 1
celles ind'.iuées, pour la profondeur de leu-r niveaux de produc-
tion, dans l'article 11 dessus, mais qu! ont ensemble une capa-
cité totale de production d'au-r#wine cent m'tres cubes (100 m3)
par jour d'hydrocarbures liquides, démontrée sur une période de
trente joure ;

c) S'il a foré un nembre quelconque de puits d'une capacité de produc-
tion totale d'au-moinc cent mille mitres cubes (106.600 m3), d'hydro-
carbures gaze enés à la pression atmosphérique e: £
quinze de des, sans que la pression enregistrée à
la tête de tubage tombe au-dessous des troic-quarts de sa veleur
statique. L'Autorité concédante peut demander que cet essai soît
exécuté sur une période de cng jours au plus.

2° - Dans les cas visés le, les cond:tions d'octroi de la
concession $ero s paragraphes 2° et 3° de l'article 12. ë

3° - Par dérogation aux d'spositions du premier alinéa du paregraphe 1° du
présent article, l'Autorité concédante se réserve le droit de requérir
que le titulaire demande la concession dans l'un quelconque des cas
visés au dit psragraphe, maïs À ia cond tion ue, par ailleurs, elle
donne au titulaire les gar2nties prévues pour le régime spéc ie visé
ä l'article 18, paragraphe 3°, apri

si le titulaïre anïfeste son intention de poursuivre eur
: de recherches et s'il effectue ces
pssitions de l'alinéa précédent ne
suivront le pre:

Toutef ;
la structure en ceuse ces
travaux avec d'ligence, les
sercnt pas appliquées pendent les: cinq ennées à
esvai de mise en production visé au paragraphe 1° du présent article.

ARTICLE 14 - CAS D'UNE AUTRE DECOUVERTE SITUEE À L'EXTERIEUR D'UNE CONCESSION \

1° - Si le titulaire, à l'occasicn de travaux de recherches effectués
l'extérieur du périmitre de sa cu ses concessions, mais à l'intérieur
de son permis de recherches, fait la preuve d'une autre découverte répon-
dant aux cond:tions définies à l'erticle 11, il aura, chaque fcis, le
droit et l'obligation de transforner en concess’on un nouveau périmitre
englobant une surface de mille (1.00C) kilomètres carrés,
dans les conditions définies à l'article 12 précédent.

2° - De même, s'il fait la preuve d'une nouvelle découverte répondant aux
conditions définies à l'article 13 c'-dessus, et sous les réserves
portées au paragraphe 3° du même article, il za le droit, mais non
l'obligation de demander la transformaticn en concession d un périmè- Î
tre de mille (1.000) “:lomètres carrés, au maz::mum, dans les condi-
tions fixées aux articles 12 et 13 ci-dessus,

64 l'usie

GISEMENT
arrêté ‘nstituant la concession,
ce diligence, conformément aux règles
thodique et con , les travaux ayant
ssources du pisenent décelé pa

ARTICLE 15 - CBLIGÉTION DE ‘RECONNITRE LE

EL partir de 1a public+tion de
le titulaire s'engage à
de l'art, et suivant un pre
pour cbjet de délimiter e
la découverte aya n.

contes

concession
cndage au moins,
isement aura pu

I1 s'engage, en p
correspondante, en opérat
d'un moc:le noderne et adéz
être délit et ses ressour

‘en: où 1e

reconnaissance des
intes à partir du
icession peut produire
(100,000 m:tres cubes) par an d'hydrocar-

ns cent millions de mètres cubes (100.C0C.C0C
‘hydrocarbures gazeux, ramenés à la pression atmos-
nze degrés c grades (15° C). Dans

à l'exploitation, dans les conditions

Toutefois, le
ci seront con

ressources de celu
où le titulaire aurc
cent mille mtres

mone

tulaïre pou
larticle 17

u
et à le température à
1

ARTICLE 16 - BLOCAGE PROVISOIRE D:S MOYENS DE RECHERCHE SUR UNE DES CONCES-

SIONS

éficié de plusieurs conces-
finies

ait bé
d'elles, aux obligations dé

sions, 1
l'article

Toutefois, il Et culté, ét pencant une durée maxima de
trois anc, de transférer :empera:rerment 1! lier de sondage attaché &

concession, pour accélérer le travail

l'une des concessions sur une zu
en cours sur cette demi-re,

ZRTICLE 17 - OBLIGATIONS D'EXPLOITEL

Le 15, le tieutair
règles de
famille”, avec
conpriiole evec une expla
lités qui, sans mettre en péril
Propr ploitant, serviraient au

jues fondamentaux de 12 Tunisie.

1® - Die l'achève
à expioite

à conduire cette
d'en
n économique, et
ses intérêts fondamei
inun les intérête

concessions, suivant les

aies

loitation ne

preuvé qu'aucune méthode d'e
drocarbures : un p de revient
prix mondiaux des dits
titulaire sera relevé
bénéfice de 1a concession,

le titulaire fait 1

produits, une exploitation bénéficiaire, le
de l'obligation d'exploiter, sans perdre le

mais sous la réserve prévue à l'article 18 ci-apr

ARTICLE 18 - EXPLOITATION S

1° - Si dens l'hypothise visée à l'article 17, paragraphe 2°,
‘ concédante, soucieuse d'assurer

2°

3°

12.

DEMANDE DE_L'AUTORITE CONCEDANTE

l'Autorité
ravitaillenent du pays en

ne que le dit gisement devrait être
nu de le faire, sous la condition que
l'Autorité concédantz iui garant ia vente des hydrocarbures pro-
duits à un juste prix couvrant notemnem: ses frais directs ef ces
frais généraux d'exploitation du gisement, l'amortissement des instal-
lations de production et de transport, «les taxes de toute espèce, la
quote-part des frais généreux de siège social (mais, à l'exclusion de
tous amortissements eurs de recheïche, de tous
frais de recherches cuter, dans le reste de la
concession ou de la zone couverte war le permis) et lui assurant

une mazge bénéfi ire nette de dix poux cent (1C ‘:)

hyärocerbures décideït quer
exploité, le titulaire sera

travaux ent
cutées, ou à =

ultant ce l'alinéa précédent condui-
des dépenses e premier établissement

82, toutefois, l'obiigation
sait le titulaire à engager
excessives au regard des programmes de dévelcppement normal de ses
recherches et de ses exploitations, ou dent l'amortissement normal
ne pourrait pas être prévr avec une sécurité suffisante, le titulaire
et l'éutorité concédante se concerterent pour étudier le financement
de l'opération proposée.

Dans ce cas, le titulai
gré, ses investissement

ire né sera je 5 tenu d'augmenter, contre son
ts dans une opération déterminée, si celle-ci

n'est pas comprise dans ses pregremmes généraux de recherches et d'ex-
plcitation. Si une telle
saire,
£tudier les modal

le titulaire et l'Autorité concédante se concerteraient pour
ités Ce son inencer nt que l'Autor:té concédante
ou en partie.

Toutefois, lorsque l'Autorité concédente usere des dispositions pré-
vues au paragraphe 3° de l'erticle 13 ci-dessus, les dépenses de
premier établissement À? engager pour la mise en explo‘tation du gise-
ment devront être prises en charge par l'Autorité concédante, si le
titulaire le demande,

tulaire pourre, À tout instant, se dégager des obligations visées
au présent article, en renonçant à la partie de concession à laquelle
elles s'appliquent, dens les conditions p:évues à l'article 77 ci-
après.

De mêne dans les ces visés au paragraphe 3 de l'article 13, le titu-
laïire pourra, à tout instant, se dégager en renoncent à demander
une concession et en abandonnant son permis de recherches sur la
zone considérée.

ARTICLE 19 - DISPOSITIONS SPEC

1° - 1oraque le titulaire aura effectué une découverte, au sens indiqué à

S CONCERNANT LES GISEMENTS DE GAZ
VEC UN GISEMENT _D'HYDROCARBURES

N'AYANT PAS DE RIL ATION

_ LIQUIDES

l'article 13, paragrapiw 1°, alinéa c), concernant un gisement de
gaz secs ou humides, qui n'ait pac de relation avec un gisement d'hy-
drocarbures liquides et à condition qu'il prouve que les conditions

ET

augmentation des investissements devenait néces-

&°

ARTICLE 20 - DUREE DE LA CONCESSION

année
l'éta

- De même, l'Autorité concédante, et indépendamment de l'existence d'un

13,

écononiques du moment ne lui permettent pas de trouver pour les gaz
produits par le dit gisement un débouché commercial, assurant dans
les conditions satisfaisantes le rémunération des dépenses d'inves-
tissement restant à engager et des dépenses d'exploitation, le titu-
laire aura le droit, sous réserve des dispositions de l'article 18,
de demander une concession, tout en reséant provisoirement relevé.
par l'Autorité concédante des‘obligations ci-après :

- obligations de délimiter et reconneître le gisement résultant de

l'article 15 ;

- cbligations d'exploiter, résultant de l'article 17.

Dès que le titulaire aure réclamé le bénéfice des dispositions énoncées
au paragraphe 1° du présent article, il devra se concerter inmédia-
tement avec l'Autorité concédante dans les conditions qui seront pré-
cisées à l'article 81 ci-après, pour rechercher, d'un commun accord,
les moyens de créer de nouveaux débouchés commerciaux susceptibles
d'absorber, en totalité ou en partie, la production de gaz escomptée
du dit gisement, tout en rémunérant d'une manière satisfaisante les
investissements nouveaux que devra engager le titulaire pour remplir
les obligations édictées par les articles 15 et 17, ainsi que ees
£freis d'exploitation. : l
L'Autorité concédante aura le droit de rappeler, à tout moment, le
titulaire à l'exécution stricte de la totalité ou d'une partie des
cbligations qui résultent pour celui-ci des articles 15 et 17, dès
qu'elle aura prouvé l'existence d'un débouché commercial satisfai-
sant, au sens indiqué par le paragraphe 2° du présent article,

débouché commercial satisfaisant, aura le droit de requérir que le
titulaire effectue, suivant les dispositions stipulées à l'article 16,
tout ou partie des travaux de délimitation et de reconnaissance du
gisement visés à l'article 15, ou même tout ou partie des travaux de
mise en exploitation visés à l'article 17,

Dans ce cas, et sauf accord amiable conclu ultérieurement entre les
deux parties, l'exploîtation sera éventuellement poursuivie à la
demande de l'Autorité concédante, suivant les dispositions stipulées
au dit article 18.

Le titulaire pourra, à tout instant, sc dégager des obligations en-
traînées par les paragraphes 2°, 3°, et 4° du présent article, soit
en renonçant à la partie de concession à laquelle elles s'appliquent,
dans les conditions prévues à l'article 77 ; soit, dans Le cas qui
fait l'objet du paragraphe 3°—de l'article 13, en renoncant à la fois
à son droit de demander une concession et à son permis de recherches
sur la zone considérée,

La concession sera acccrdée pour une durée de cinquante (50)
s, à dater du ler Janvier qui suit la publication de l'arrêté qui
blit.

14.

Toutefois, cette concession prendra fin avant son terme fixé,
en cas. de déchéance prononcée en applicætion des articles 68 et 69 Ceux
premiers alinéas) du cret du ler Janvier 1953 ains: que de l'articie
78 du présent Cahier des Charges.

. De même, le ::fulaire peut, à toute époque,. renoncer à tout ou
part*e de sa cu ses cences dans les conditions prévues aux articles
65 et 66 du décret du ler Janv: 1953 et à l'article 77 du présent Cahier
des Gharge:

ZRTICLE 21 - PROLONGTICN DU PERMIS DE RECHERCHE EN CS DE DECOUVERTE

1° - 4 l'expiraton üu lai de quatorze ens qui suive le délivrance éu
permis initial et le titulaire «a effectué une découverte lui don-
nant dicit à l'une “es concess’ons visées aux articles 12 et 13, le
t'tulaire aura le droit, indépendamment des travaux faits à l'inté-
rieur des susdites concessions, à continuer ses recherches dans ure
partie de la zone couverte per le permis init'al, et extérieure aux
concessions,

itulaire aura donc droit à un quatrièxe

Scus le réserve c'.-dessus, le
renouvellement gu permis initial,

2° - Tcute découverte effectuée par le titulaire dans la zone couverte par
le permis visé au paragraphe l° du présent article, ou par le permis
qui en dérivera, à la suite de renouvellementes, ouvrira à ce titulaire
le drcit, et éventuellement l'obligation, de done er l'institution
“'une nouvelle scncession, dans les conditions d$f'nies aux articles
12 ou 13 ci-dessus. ;

3° - Le quatrième renouvellement portera sur une surface égale aux vingt
cing centièmes (25/1C0 es) de la surface initiale.

érieur de la surface
expiration de la

Le titulaire pourra choisir cette surface à l'inc
à 1!

couverte par son permis en cours de validité
quatorziïme année.

deux fois, À
a cffectué, sur

4° - Le permis ainsi défini sera renouvelé äe ple
l'occasion des Schéances t
ledit permis, des travaux ni

P'e = 1,329,C00 Dinars

dons les conditions de ales défin’es à l'article 3 &u

présent Cahier des Charges.

Pour déterminer ‘ chaque renouvellement si le t:tulaire a satisfait
à l'obligation de travaux nininia, on comparera le chiffre ci-dessus
P'c au chiffre f:ct'f chtenu en révisant le montant réel des travaux,
par appl:cation de la méthode énoncée à l'article 3 ci-dessus.

index À, B, C, y conserveront lec

Les coefficients a
caphe 5° du même

>
significations ct Ic
rticle, sauf révis
nême article. :

définies au pa
rvenues en applicetion du paragraphe 6°

et les modalités de
à l'article &.

ation du montant
serc

ju pernis ne sera

renouvellements visés au présent articie,

5° - a) ‘ucune réduc
appliquée à

l'occasion

e la rééuction conplé-
prévue à l'exticla 6, Dans ce cas, le
de travaux, sere ri

b) Le titulaire pcurtre,
mentaire, dite volontair
chiffre de base ?''c, conve
duit proporticnneliement
per le titulz':e.

pour le niniou

abanden

E° S
trouve réduite pa

c) Ce même chiffre de ba
si la surface restante
concession dérivant des permis en cause, comme il ect
graphe 2° du présent article,

s lee mêmes conditions,
l'institution d'une

| : TITRE TIT

| : REDEVANCES, TÂXES ET IMPOTS DIVERS

fl ARTICLE 22 - DROITS D'ENREGISTREMENT ET REDEVANCES SUPERFICIAIRES

Le titulaire est tenu de payer, tant pour le permis de recherches

que pour la ou les concessions, les droits fixes d'enregistrement et en ce
qui concerne la ou les concessions, les redevances superficiaires dans les

conditions prévues par la loi minière et par la Convention à laquelle est

| annexé le présent Cahier dee Charges,
| ARTICLE 23 - REDEVANCE PROPORTIONNELLE À LA PRODUCTION ET IMPOT SUPPLEMEN-
TAIRE SUR LES BENEFICES

| I - Redevance proporticnneile à la production

1° - Le titulaire s'engage, en outre, à payer ou à livrer gratuitement

à l'Autorité Concédante, une ‘redevance proportionnelle à la pro- H

i duction"' égale à 15 % de la valeur des quantités déterminées en :
point dit ‘point de perception", sous réserve des dispositions
des articles 3 et 4 de la Convention à laquelle est annexé le
présent Cahier ‘des Charges. Ce ‘point de perception" est défini à
“l'article 25 ci-après. Les quantités d'hydrocarbures liquides
extraits et conservés par le titulaire à l'occasion de ses re-
cherches ou de ses exploitations seront déterminées avec tels
ajustements qui seraient nécessaires pour tenir compte de l'eau
et des impuretés, ainsi que des conditions de température et de
pression dans lesquelles ont été effectuées les mesures.

2° - Toutefois, sont exonérés de la redevance proportionnelle et de
toutes taxes

a) les hydrocarbures bruts ccnsormés par le titulaire pour la
marche de ses propres installations minières (recherches et
exploitations) et des dépendances légales de sa mine, ainsi
que pour la force motrice nécessaire À ses propres pipe-lines
de transport ;

Ju

4 -

17.

b) les hydrocarbures que le titulaire justifierait ne pouvoir
rendre ‘'marchande'! ; :

c) les gaz perdus, brûlés ou remenés au sous-sol,

La, production liquide sur laquelle s'applique la redevance pro-
portionnelle sera mesurée à da sortie des réservoirs de stockage
situés sur les champs de production.

Les méthodes ut

i
tulaire et agréées par le Service des Mines.
Les mesures seront faites suivant l'horaire dicté par les néces-

sités du chantier,

L'Autorité concédante én sera informée en temps utile. Elle pour-

ra se faire représenter aux opérations de mesures, et procéder à
toutes vérifications contradictoires.

La redevance proportionnelle à la production sera liquidée et per-

çue mensuellement,

Dans. les quinze jours qui suivent la fin de’chaque mois, le titu-

laire transmettra au Service des Mines un ‘relevé des quantités
d'hydrocarbures assujetties à la redevance", avec toutes justi-
fications utiles, lesquelles se réfèreront notamment aux mesures
contradictoires de production et aux exceptions visées au para-
graphe 2° du présent article,

Après vérifcation et correction s'il y a liew, le relevé mensuel

Ci-dessus sera arrêté par le Chef du Service des Mines.

II - Impôt supplémentaire sux les bénéfices - Ainsi qu'il est prévu dans
la Convention.

ARTICLE 24 - CHOIX DU PAIEMENT EN ESPECES OU EN NATURE

Le choix du mode de paiement de la redevance proportionnelle à
la production, soit en espèces, soit en nature, appartient à
l'Autorité concédante,

Celle-ci notifiera au titulaire, au plus tard le 30 Juin de
chaque année, son choix pour le mode de paiement et également,
dans le cas du paiement en nature, sur les points de livraison
visés aux articles 27 et 28 (paragraphe 2°), Ce choix sera

vakabte-du-ler-Janvier-au 31 Décembre de l'année suivante.

Si l'Autorité concédante ne notifiait pas con choix dans le
délai imparti, elle serait censé avoir choisi le mode de per-
ception en espèces.

lisées pour la mesure seront proposées par le ti-
8

ARTICLE 25 - MODALITES DE PERCEPTION EN ESPECES DE LA REDEVANCE PROPORTION-

1° - Si la redevance proportionnelle est perçue en espèces, son montant se-

2°

3°

.vé arrêté par le Chef du Service des Mines, comme il est dit à l'arti-

titulaire, Celui-ci devra en effectuer le paiement entre les mains du

16.

.NELLE SUR LES HYDROCARBURES LIQUIDES,

re liquidé mensuellement en prenant pour base : d'une part, le rele-

cle 23, paragraphe 4° précédent ; et,' d'autre part, la valeur des
hydrocarbures liquides déterminée dans les réservoirs situés en bout
du pipe-line général ou, en l'absence d'un tel pipe-line, à la sortie
des réservoirs de stockage situés sur le champ de production. Il est
convenu que ce prix s'établire en fonction des prix FOB diminués des
frais de transport, partir desdits réservoirs jusqu'à bord des
navires,

Le prix unitaire appliqué pour chaque catégorie d'hydrocarbures assu-
jettis à la redevance sera le prix unitaire moyen auquel le titulaire
aura vendu effectivement les hycrocarbures en question pendant le
mois en cause, corrigé par des ajustements appropriés, de telle
manière que ce prix soit ramené aux conditions de référence adoptées
pour la liquidation de la redevance, et stipulées au paragraphe pré-

cédent,

Le prix effectif de vente du titulaire sera dûment justifié par lui
à partir de ses contrats généraux de vente, et des livraisons faites
pendant le mois en cause, I1 devra satisfaire aux conditions stipulées

à l'article 82 ci-après.

Les prix unitaires d'application pour le mois en cause seront commu-
niqués par le titulaire, en même temps qu'il transmettra le relevé
mensuel dont il a été question au paragraphe 4° de l'article 23,

Ces prix seront vérifiés, corrigés s'il y a lieu, et arrêtés par le
Chef du Service des Mines,

Si le titulaire omet de communiquer les prix, ou ne les communique pas
dans le délai imparti, ceux-ci seront taxés et arrêtés d'office par

le Chef du Service des Mines, suivant les principes définis aux para-
graphes 2°, 3° et 4° du présent article, et sur la base des éléments
d'information en sa possession.

Si le Chef du Service des Mines ne notifie pas au titulaire son accep-
tation ou ses observations dans le délai de quinze iours qui suivra
le dépôt de la communication, cette dernière sera réputée acceptée
par l'Autorité concédante,

L'état de liquidation de la redevance proportionnelle pour le mois en
cause sera établi par le Chef du Service des Mines, et notifié au

comptable public qui lui sera désigné, dans les quinze jours qui
suivront la notification de l'état de liquidation,

Tout retard dans les paiements donnera à l'Autorité concédante, et

sans mise en demeure préalable, le droit de réclamer au titulaire
des intérêts moratoires calculés au taux légal, sans préjudice des
autres sanctions prévues au présent Cahier des Charges, 14

eelose hi.

7°

6° - S'il survient une contestation concernant la liquidation de la rede-

vance mensuelle, un état de liquidation provisoire sera établi, le
titulaire entendu, sous la signature du Secrétaire d'Etat au Plan et
aux Finances, Il sera exécutoire pour le titulaire dans les conditions
prévues au paragraphe 5° ci-dessus,

tion définitive sous la signature du Secrétaire d'Etat au Plan et aux
Finances, Les moins perçues donneront lieu à versement d'intérêts

moratoires au profit de l'Etat, lors de la liquidation définitive, et
calculés à partir des dates des paiements effectués au titre des li-

quidations provisoires,

ARTICLE 26 - PERCEPTION EN NATURE DE LA REDEVANCE PROPORTIONNELLE SUR LES

1°

2°

HYDROCARBURES LIQUIDES

- Si la redevance proportionnelle sur les hydrocarbures liquides est
perçue en nature, elle sera due au point de perception défini à
l'article 25 ci-dessus, Toutefois, elle pourra être livrée en un autre
point dit “point de livraison‘, suivant les dispositions prévues à
l'article 27 ci-dessous.

En même temps qu'il adressera au Service des’ Mines un relevé visé au
paragraphe 4° de l'article 23 ci-dessus, le titulaire fera connaître
les quantités des différentes catégories d'hydrocarbures liquides

constituant la redevance proportionnelle et l'emplacement précis où

elles sont stockées,

ARTICLE 27 - ENLEVEMENT DE LA REDEVANCE EN NATURE SUR LES HYDROCARBURES

1° - L'Autorité concédante peut choisir, comme point de

LIQUIDES

livraison des
hydrocarbures liquides constituant la redevance en nature, soit le
point de perception, soit tout autre point situé à l'un des terminus
des pipe-lines principaux du titulaire, normalement exploités pour la
rer, par exemple, les postes de chargement sur bateaux-

qualité à déli
citernes ou wagons-citernes.

L'Autorité concédante aménagera à ses frais les moyens de réception
adéquats, au point convenu pour la livraison. Ils seront adaptés à
l'importance, à la sécurité et au mode de production du gisement

d'hydrocarbures.

L'Autorité concédante pourra imposer au titulaire de construire les
installations de réception visées ci-dessus, mais seulement dans la
mesure où il s'agira d'installations normales situées à proximité des
champs de production, Elle devra alors fournir les matériaux néces-
saires et rembourser au titulaire ses débours réels.

Le titulaire ser: en outre dégagé de toute responsabilité civile en
ce qui concerne les dommages causés par le fait des personnes dont
il doit réponére, ou des choses qu'il a sous sa garde, à raison des
travaux aïnei exécutés par lui pour le compte de l'Autorité concé-
dante et suivant les prescription et sous le contrôle de celle-ci,

Après règlement de la contestation, il sera établi un état de liquida-

2° -

35

as

20,

Les hydrocarbures liquides constituant la redevance en nature seront
livrés par le titulaire à l'Autorité concédante au point de livraison
fixé par cette dernière, cofme il est dit au paragraphe précédent.

Si le point de livraison est distinct du point de perception, c'est à
dire en dehors du réseau général de transport du titulaire, l'Autorité
concédante remboursera au titulaire le coût réel des opérations de 3
manutention et de transport effectuées par celui-ci entre le point de
perception et le point de livraison y compris la part d'amortissement

de ses installations.

dront la propriété de l'Autorité concédante à partir du point de
perception.

Les hydrocarbures liquides constituent la redevance en nature, devien-

La responsabilité du titulaire vis-à-vis de l'Autorité concédante,
pour le transport entre le point de perception et le point de livraison
sera celle d'un entrepreneur de transports vis-à-vis du propriétaire

de la marchandise transportée.

Toutefois, les pertes norm?les par coulage au cours du transport et
du stockage resteront à la charge de l'Autorité concédante,
L'enlèvement des produits constituant la redevance en nature sera fait
au rythme concerté chaque mois entre le titulaire et le service des

Mines.

Sauf en cas de force majeure, le Service des Mines devra aviser le
titulaire au moine dix jours à l'avance des modifications qui pourraient
survenir dans le programme prévu de chargement des bateaux-citernes

ou des wagons-citernes,

L'Autorité concédante fera en sorte que la redevance due pour le mois
écoulé soit retirée d'une manière régulière dans les trente jours qui
suivront la remise par le titulaire ce la communication visée au para-
graphe 2° de l'article 26. Toutefois, un plan d'enlèvement portant sur
pourra être arrêté d'un commun

des périodes supérieures à un mo
accord.

Si la redevance a été retirée par l'Autorité concédante dans un délai

de trente jours, le titulaire n'aura pas éroit à une indemnité de ce
chef.

Toutefois, l'Autorité concédante se réserve le droit d'exiger du titu-
laiïre une prolongation de ce délai de trente jours pour une nouvelle
période qui ne pourra dépasser soixante (60) jours, et sous la réserve
que les quantités ainsi accumulées ne dépassent pas trente mille

(30 000) mètres cubes,

La facilité ainsi donnée cessera d'être gratuite. L'Autorité concédente
devra payer au titulaire une indemnité calculée suivant un tarif concer-
t6 à 1'avance, et rémunérant le titulaire des charges additionnelles

qu'entrefne pour lui cette obligation.

ssl

De toute manière, le titulaire ne pourra pas être tenu de prolonger la
£a du peragraphe précédent, au-delà de

facilité visée au dernier alir
l'expiration d'un délai total de quatre-vingt-dix jours (30 + 60).

Passé ce délai, ou si les quantités accumulées pour le compte de l'Auto-
rité concédante dépassent trente mille mètres cubes, les quan£ités
elle ne seront plus dues en nature par le titulaire.

non perçues par
-valeur en espèces dans les conditions

Celui-ci en acquittera la conf
prévues à l'erticle 25 ci-dessus.

6° - Si les dispositions prévues eu second alinée du peregraphe 5° du présent
article étaient amendes à jouer plus de deux fois dans le cours de l'un
des exercices visés à l'article 24, second alinéa, ci-dessus, le titu-
laire pourra exiger que la redevance soit payée en espèces jusqu'à la
fin dudit exervice . °

ARTICLE 28 - REDEVANCE DUE SUR LES GAZ

1° - l'Autorité concédante aura le droit de percevoir sur le gaz produit par
le titulaire, après les déductions prévues à l'article 23, paragraphe 2:
- soit une redevance de 15 Ÿ en espèce sur le gaz vendu par le titulaire,
et sur la base des prix réels de vente de ce dernier, après les ejus-
tements nécessaires pour les ramener aux conditions du point de percep-

tion et déterminés sous réserve des dispositions des articles 3 et #
de la convention à laquelle est ann

ré le présent Cahier des Charges ;

- soit une redevance perçue suivant les modalités prévues aux paragra-

phes ci-après :

2° - Si le titulaire décide d'extraire, sous la forme liquide, certeins des

hydrocarbures qui peuvent exister dans le gaz brut, l'Autorité concécante
percevra le redevance après traitement,
Si les produits finis, d'hydrocarbures liquices et gaz résiduels, sont
obtenus à la suite d'une opération simple, le redevance sera calculée
suivant les dispositions des articles 3 et 4 de la Convention, sans
tenir compte des frais de traitement supportés par le titulaire.

Dans le cas d'opérations plus compliquées et coûteuses, la redevance
prise sous forme de produite nis sera calculée en tenant compte du coût
des opérations, non compris la part d'amortissement d'installations,
Toutefois, étant donné la difficulté de faire cette évaluation, il est
admis que le taux de la redevance sera automatiquement réduit de cinq
points, pour représenter forfaitairement la rémunération des frais de
traitement supportés par le titulaire, sans que le taux de la redevance
puisse être inférieur à 10 #, sauf cas prévus aux paragraphes 2° et 3°

de l'article 4 de la Convention.

La redevance sur les produits liquides sera due, soit en nature, soit en
espèces, à partir d'un point de perception secondaire!! qui sera celui
où les produits liquides sont séparés du gaz,

Dans le cas où la livraison s'effectuerait en nature, un point de 1ivrai-
son différent pourra être choisi, par accoré mutuel. I1 cofncidera avec
une des installations de livraisons prévues r le titulaire pour ses

propres besoins,

L'Autorité concédante remboursere sa quote-part des frais de manutention
et de transport, dans des conditions analogues à celles qui font l'objet

de l'article 27, paragraphes 2° et 3°. /
…

sur le prix effectif de vente,
le ramener ‘aux conditions cor-

Iculé
pou

La redevance en espè sexe
avec les ajustements nécessair
respondant au point de perception secondaire.

Le choix de percevoir le r
conne prévu pour les hydro

nce en espèces ou en neture sera fait
yres liquides à l'article 24 ci-dessus.

r simple détente sera considérée comme

3° - La gasoline naturelle sépar.
un hydrocarbure brui, qui ne
pétrole brut, sauf autorisati
Un plan d'enièvemen: portant sur des pé
arrêté d'un commun acccre
en gasoline, soit de 1
l'économie tunisienne.

re pas, toutefois, être renélangé au
alable, de l'Autorité concédante,
des de six mois pourre Étre

ée

n pr

4° - Le titulaire n'aure

de ce qui serait nécessaire pour rendre son

- ni de dégasoliner au-éelà
ns le mesure où il lui aurait trouvé un

gaz marchand et seulement d
débouché commercial :

x Î1a pasoline naturelle :

- ni de stabiliser ou de stoc

- ni de réaliser une Éion particulière de traitement ou de recy-

clage.

oncédante choisire de percevoir le rede-

5° - Dans les cas où l'Autorité
vance en nature, elle cevra fournir, aux points de livraisor agréés,

pables de recevoir sa quote-part

deviencront disponibles, au fur

des moyens de réception adéquats, ce
des liquides au moment où ces dernie
et à mesure de leur production ou de leur sortie des usines de prépa-
en charge les liquides à ses

Elle ne pourre pas imposer un

ration, L'Autorité concédante

risques et périls, dès leur
stockage au titulaire.

liv

ente choisira de percevoir la redevance
iquidée mensuellement suivant les dispo-

aphe 4°, et 25 ci-dessus.

6° - Dans les cas où l'Autor
en espèces, la redevance
sitions des articles 23,
7° - Si l'Autorité concédante n'est à e recevoir la redevance
en nature, dens les conditions spécifices au paragraphe 5° du présent
article, elle sera réputée avoir renoncé à la perception en nature de
cette redevance ou ce la partie de cette redevance pour laquelle elle
n'aura pas de moyens de réception adéquats.

ARTICLE 29 - REDEVANCE DUE SUR LES SOLIDES

Si le titulaire exploite ces hydro
vance sera fixée d'un commun accoré, compte tenu des conditions d'ex-
ploitation du gisement, à un taux compris entre trois et dix pour cent.

rbures solides naturels, la rede-

PLOTATEON

ARTICLE 30 - FACIIT

s cispositions légales en
, 25, 16, 71, 18 ct 83 du
autes facilités en vue
cononique la pros-

: l'évacuation des
ations, ainsi que
dits vroduits en vue

L'Autorité
la matière, et nota
décret du ler janvier
d'assurer, à ses frais,
pection et l'extrac i
produits provenant de
toute opération ayant
de les rendr

1953, conne eu à re Eau

£

installations mentionnées
esurce du possible :

Rentrent notarm

né Gans ce
explicitement au décret du ïex :

de production, dans

a) l'aménagement des cépôts ce
de préparation, ou

les ports d'embarquement, 2:
éventuellement de traitement ;

iennes, les raccorde-

b) ies communications routiè
rées ou adriennes ;

ments aux réseaux génére

installetions ayant pour

c) les pipe-lines, stations de Et
object le transport en vrac des hydrucar

FEU

€) les postes d'embarquement s
domaine public des ports maritir

i 5 aux réséeux généraux de

e) les télécomunicatiens
télécomunications de

raccord
iauc-Tunisier

£) les branchements sur les réseaux :
lignes privées de transport d'énergie

£) les alimentations er. eau potable

enent des gaz

h) les installations d'épuration et Ever
bruts.

INTERET_ PUBLIC GENERAL

ARTICLE 31 - INSTALLATIONS NE PRESK)

e ct i ses frais, risques et périls,
aient nécessaires pour ses recherches

1° - Le titulaire établira lui-#

toutes installations qui se
et ses exploitations min
caractère d'intérêt public géné
l'intérieur ou à l'extérieur des conc

Ssenteraient pas un
el, qu'elles soient situées à

ions:

es et qui ne p

a)
‘ b)

| : c)
a)
ce)

£)

2

Rentrent notamment dans ce cas :

production ;

h à

les réservoirs de stockage sur les champs de
les “pipe-lines'' assurant la collecte du pétrole brut ou Cu gaz depuis
les puits jusqu'aux réservoirs précédents ;

les ‘'pipe-lines" C'évacuation permettant le transport dü pétrole brut,
ou des gaz depuis les dits réservoirs jusqu'aux points d'enbarquenent
par chemin de fer ou par mer ou jusqu'aux usines de traitement ;

les réservoirs de stockage aux points d'embarquement ;
les installations d'embarquement en vrac par pipe-lines permettant le
chargement des wagons-citernes ou des bateaux-citernes ;
les adductions d'eau particulières dont le titulaire aurait obtenu

l'autorisation ou la concession ;

les lignes privées de transport d'énergie électrique ;

les pistes et routes de service pour l'accès terrestre et
ses bases ;

les accès aux chantiers en mer ;

les télécommunications entre ses’ chantiers ;

d'une manière générale, les usines, centrales thermiques, installations
industrielles, ateliers et bureaux destinés à l'usage exclusif du titu-
Zaire, et qui constitueraient ces dépendances légales de sa mine ;
l'utilisation de son propre matériel marin et aérien, permettant l'accès
à ses chantiers.

- Pour 168 installations visées aux alinéas c), e), £) et g) du para-

graphe précédent, le titulaire sera tenu, si l'Autorité concécante
l'en requiert, de laisser des tierces personnes utiliser lesdites

installations, sous les réserves suivantes :

a) le titulaire ne sera pas tenu ni de construire, ni de garder des
installations plus importantes que ses besoins propres ne le néces-

sitent ;

b) les besoins propres du titulaire seront satisfaits en priorité

sur ceux des tiers utilisateurs ;

Ênera pas l'exploitation faite par

c) l'utilisation par des tiers n
le titulaire pour ses propres besoins ;

ront au titulaire une juste indermité

4) les tiers utilisateurs pai.
pour le service rendu,

Les tarifs et conditions d'usage applicables aux tiers seront fixés
par le Secrétaire d'Etat au Plan et aux Finances, sur la proposition
du titulaire.

25.

nses réelles

instant,
art de ses frais normaux d'anortissement
cent (15 ”) jour frais généraux
nisien,

mani

Ils cn blis
du titulaire, y cofnpris Lune qu'te-
et d'entretien plus une marge de quinze pot
et bénéfices, marge non applicable

3° - L'Autorité concédante se réserve ie. droit d'imposer eu. titulaire de

i 15 € sxmis ou de concessions niniers,
des accords en vue d'aménas & d'exploiter en commun les ouvrages
visés aux alinéas c), e), £), 5) et h) ëu paragraphe 1° du présent
article, s'il doit en résulter une économie dans les investissenents
et dans l'exploitation de chacune des entreprises intéressées,

conclure, avec des tiers €

4° « L'Autorité concédante, dans le cadre de la législation et de la règle-
mentation en vigueur, fera toute diligence en vue de pourvoir le
titulaire des autorisations nécessaires pour exécuter les travaux
visés au paragraphe 1° Cu présent article.

ARTICLE 32 - DISPOSITIONS APPLICABLES AUX "'PLPE-LINES"

Les canalisations pour le transport en vrac des substances minérales
du second groupe seront installées et exploitées par le titulaire et à
ses frais, conformément aux règles de l'art, et suivant des prescriptions
règlementaires de sécurité, applicables à ce: ouvrages.

Le titulaire prendra toutes précautions utiles pour éviter les risques
de pollution des nappes d'eau voisines des pipe-lines, et les risques de
perte d'hydrscarbures, d'incendie ou d'explosion.

Si le tracé des pipe-lines traverse des Cléments du domaine public,
ou des propriétés privatives et si l'implantation de ces pipe-lines ne
peut pas être résolue, so. par des accords amiables obtenus par le titu-
laire, soit par le simple jeu des articles 74, 76 et 77 du décret du

ler janvier 1953, on aspliquera les dispositions suivantes :

Les projets d'exScution seront établis par le titulaire et soumis à
l'approbation préalable de l'Autorité concédante, après une enquête par-
cellaire règlementaire.

L'Autorité concédante se réserve le drvit d'imposer des modifications
au tracé projeté par le titulaire, si le résultat de l'enquête susvisée
rend nécessaires de telles modifications.

Lives par le titulaire sera faite

L'occupation ées propriétés prive
dans les cenditions fixées par les articles 77 et 78 du décret du ler
janvier 1953,

L'occupation des parcelles du Jomaine ,ublic sera faite sous le
régime des autorisations d'occupation temporaire du domaine public, suivant

26.

le droit commun en vigueur pour les occupations de l'espèce, et les règle-
ments particuliers applicables aux diverses catégories d'éléments du domaine

public.

Les dispositions du présent article s'appliquent aux installations

annexes des canalisations, tellés que stations de pompage, réservoirs, brise-

charges, évents, ventouses, vidanges, etc,
ARTICLE 33 - UTILISATION PAR LE TITULAIRE DE L'OUTILLAGE PUBLIC EXISTANT

Le titulaire sera admis à utiliser, pour ses recherches et ses
exploitations, tous les éléments existants de l'outillage public de la
Tunisie, suivant les clauses, conditions et tarifs en vigueur et sur un
pied de stricte égalité au regaré des autres usagers.

RTICLE 34 - INSTALLATIONS PRESENTANT UN INTERET PUBLIC GENERAL EFFECTUEES

PAR L'AUTORITE CONCEDANTE (OU SES AYANTS DROIT) £ LA DEMANDE

DU TITULÂTRE.

1° - Lorsque le titulaire justifiera avoir besoin, pour développer son
industrie de recherches et d'exploitation de substances minérales
du second groupe, de compléter l'outillage public existant, ou
d'exécuter des travaux présentant un intérêt public général, il
devra en rendre compte à l'Autorité concédante,

L'Autorité concédante et le titulaire s'engagent à se concerter pour
trouver la solution optima susceptible de répondre aux besoins légi-
times exprimés par le titulaire, compte tenu des dispositions légis-
latives et règlementaires en vigueur concernant le domaine public

et les services publics en cause.

2° - Sauf dispositions contraires énoncées aux articles 38, 39 et 40 ci-
après, les deux parties conviennent d'appliquer les modalités ci-

dessous :

a) le titulaire fera connaître à l'Autorité concédante ses intentions
concernant les installations en cause,
Il appuiera sa demande d'une note justifiant la nécessité desdites
installations, et d'un projet C'exécution précis,

I1 y mentionnera les délais d'exécution qu'il entendrait observer
s'il était chargé de l'exécution des travaux. Ces délais devront
correspondre aux plans généraux de développement de son industrie
minière en Tunisie, tels qu'ils auront été exposés par lui dans
les rapports et comptes-rendus qu'il est tenu de présenter à

des Charges.

b) L'Autorité concédante est tenue de faire connaître au titulaire,
dans un délai de trois mois, ses observations sur l'utilité des
travaux, ses observations concernant les dispositions techniques
envisagées par le titulaire, et ses intentions concernant les

solos

3°

4°

les travaux seront exécutés, ‘1

modalités suivant lesquell

Elle se réserve le droit, soit d'exécuter les travaux elle-même,
soit d'en confier l'exécution au titulaire.

c) Si l'Autorité concédante décide d'exécuter elle-même les travaux
demandés, elle précisera si elle entend assurer elle-même le finan-
cement des dépenses de pr >r établissement correspondantes, ou
bien si elle entend inposer au titulaire de lui rembourser tout ou

partie des susdites dépenses.

Dans ce dernier cas, le titulaire sera tenu de rembourser à 1'Auto-
rité concédante, la totalité (ou la part convenue) des dépenses
réelles dûment justifiées, par échéances mensuelles et dans le mois
qui suit la présentation des décemptes, à peine d'intérêts mora-
toires calculés au taux légal.

d) Dans les cas visés à l'alinéa c) précédent, les projets d'exécution
seront mis au point d'un commun accord entre les deux parties, confor-
mément aux règles de l'art et suivant les clauses et conditions géné-
rales et les spécifications techniques particulières appliquées par
le Secrétariat d'Etat au Plan et aux Finances de la République

Tunisienne,

Les projets seront approuvés par le Secrétaire d'Etat au Plan et
aux Finances, le titulaire entendu.

I1 sera tenu compte des observations de ce dernier, dans la plus
large mesure possible,

Le titulaire aura le droit de retirer sa demande, s'il juge trop
élevée la participation financière qui lui est imposée.

S'il accepte la décision du Secrétaire d'Etat au Plan et aux Finances
l'Autorité concédante est tenue d'exécuter les travaux avec éiligence
et d'assurer la mise en service des ouvrages dans un délai normal,
eu égard aux besoins légitimes exprimés par le titulaire et aux
moyens d'exécution susceptibles d'être mis en oeuvre.

Les ouvrages ainsi exécutés seront mis à la disposition du titulaire,
pour la satisfaction de ses besoins, mais sans que celui-ci puisse
en revendiquer l'usage exciusif.

L'Autorité concédante ou tout autre établissement public, office ou
concessionnaire désigné par celle-ci, en assurera l'exploitation,
l'entretien et le renouvellement, dans les conditions qui seront
fixées au moment de l'approbation des projets d'exécution.

Le titulaire, en contrepartie de l'usage desdites installations,
payera à leur exploitant les taxes d'usage, péages et tarifs qui
seront fixés par le Secrétaire d'Etat au Plan et aux Finances, le

titulaire entendu,

lee

seront conparables aux taxes, péages et tarifs pratiqués en
Tunisie, pour des services publics où entreprises sinilaires,.s':1

en existe.

À défaut, ils seront calculés comme il est dit article 31, para-

graphe 2°, dern:er alinéa dessus. Le &

e aurait, comme est dit à l'alinéa.c) du :-
paragraphe 2° du présent article, remboursé tout cu partie des
dépenses de pre établissement, il en sere tenv compte dens 12
même proportion dans le c2leul des tarifs, péages et taxes d'usage.

Au cas où le titule

ARTICLE 35 - INSTALLATIONS PRESENTANT UN INTERET PUBLIC GENERAL EXECUTEES
PAR LE TITULAIRE, CONCESSION OÙ AUTORISATION D'OUTILLAGE
PUBLIC

€ à l'article précécert, paragraphe 2°, alinéa b)
ë ire l'exécution des
E ci bénéficiera, pour

sation d'outillage

Dans le cas vie
où l'hutcrité concédar
travaux présentant un intérêt public général, celui
vaux considérée, d'une concession ou d'une aut

r au titula

e décide de con

1° - S'il existe déjà, pour le type d'installation en ‘cause, une règlemen-
tation, codification ou jurisprudence des autorisations ou concessions
de l'espèce, on s'y réfèrera. Tel est le cas, notamment, des occupa-

tions temporaïres du domaine public, des installations portuaires,
des prises et adductions d'eau, des embranchements de voies ferrées.

2° - S':1 n'en existe pas, et sauf dispos:tions contraires stipulées aux
articles 28, 39 et 4C ci-epris, on appliquers les d'spositions géné-
rales c°-deseous.

Le concession (ou l'autorisation) d'outillage public sera formulée éans
un acte séparé, distinct de La Convention de la concession minière.

La construction et l'exploitation seront faites par le titulaire, a
risques et périls de celui-ci.

Lez projets seront établis p le titulaire, seront approuvés par

le Secrétaire d'Etac au Flan et aux Finances.

nt approuvés par le

Les règlements de sécur!té et d'exploitation
ulaire entendu,

Secrétaire d'Etat au Pian et aux Financee, le

Les ouvrages construits par le t’tulaire sur le domaine de l'Etat
ront retour

ou des collectivités ou des établissements publics, £

de droit à l'autorité responsable dudit domaine en fin de concession.

Enfin, la concession comportera l'obligation, pour le titulaire de
mettre ses ouvrages et installations à la disposit'on de l'Autorité
concédante et du public, étant entendu que le titulaire aura le droit
de satisfaire ses propres besoins par priorité, avant de satisfaire
ceux des autres ut’lisateurs, Les tarifs d'utilisation seront fixés

l'article 31, paragraphe 2°,

comic

ARTICLE 36 - DUREE DES AUTORISATIONS GU DES CONCESSIONS CONSENTIES POUR LES
INSTALLATIONS ANNEXES DU TITULAIRE.

ous d'occupation du domaine public ou du
autorisations cu concessions de pri
ons d'outiilage“public
e de validi

1° - Les autorisations cu concessi
domaine privé de l'Etat, 1e
l'eau, les autorisations conces
accordées au titulaire pour la dur

che

Elles seront automatiquement renouvelées aux mêmes
(ou une portion de ce permis) sera lu

que ce per
es, le cas échéent, si le titulaire
tudes comme i

ration de la derniere

YOrOoB,

Elles seront automatiquement
ons minières,

obtient une ou plusieurs concése
est dit aux articles 12 et 13 et jusiu'à l'exp:
de ces concessions

ivant l'autorisation ou la concession

l'ouvrage moti
concédante se

e utilisé par le citulaire, l'hAutorit
its déf

Œe

d'être utilisé

ssera définitive

a) lorsque l'ouvrage susvi
par le titulaire, l'Aut concédante pourra prononce” d'office
l'annulation de l'autorieation ou la à de la concession

correspondante

que

b) lorsque l'ouvrage
titulaire pouvant
lisetion, l'Autorité conc
soire soit pour sen compte,
par elle. Toutefoïs, le titulaire reprendra
dis que celui-ci deviendra, à nouveau, nécessa:re pour ses recher-

ches ou ses exploitations

r l'usege provi-
d'un tiers désigné
l'usage dudit ouvrage

nte pourre €
pour le

RTICLE 37 - DISPOSITIONS DIVERSES RELATIVES AUX AUTORISATIONS OU CONCES-
SIONS AUTRES QUE LA CONCESSION MINIERE.

imposées au titulaire pour l'utilisa-
l'occupation du domaine publie ou du do
ons ou concessions d'outillage public,
i concerne la sécu-
des biens de

De toute man e., Îles
tion d'un service public, pour
privé de l'Etat, et pour les autori
seront celles en vigueur à l'époauc
la conservation et la on du domair
l'Etat.

considérée, en ce 1:

publie

visées donneront lieu
l'enregistrement, taxes et rede-
énéraux en vigueur pour les

Les autorisations et concest
à versement, par le titulaire, des
vances prévus à l'époque par lec
actes de l'espèce.

des bar

Les ta
Faux communs à tous les

30. f

2 L'Autorité concédante s'engage ne pas instituer, à l'occasion de
la délivrance des concessions ou autorisations eusvisées, et au détriment
du titulaire, des redevances, taxes péages, droits ou taxes d'usage frep-
pent les installations #nnexecs du ti:ulaire d'une manière discriminatoire
et constituant des taxes cu 2mpôes onnels déguisés, n'ayant plus le
caractire c'une juste zé“unération un service rendu. =

ARTICLE 38 - DISPOSITIONS APPLICABLES AUX CAPTAGES ET ADDUCTIONS D'EAU.

1° - Le titulaire est censé parfaitement connaître les difficultés de tous
ordres que soulëvent les probl&r d'alimentation en eau potable,
industrielle ou agricole ns le périmètre couvert par le permis
minier initial dont il a été question à l'article 2 ci-dessus.

2° - Le titulaire pourra, s'il le demande, souscrire des polices d'abonne-
ment, temporaires où permanentes, aux réseaux publics de distribution
d'eau potable ou ‘ndustrielle, dans la limite de ses besoins légitimes,
te des débits dont ces réseaux peuvent disposer.

et dans la 1

Les abonnements seront consentis suivant les clauses, conditions géné-
rales et tarifs applicables pour les réseaux publics en question,

sur projets approuvés par le Secrétaire

Les branchements seront établis
d'Etat au Plan et aux Finances, par le titulaire et à ses frais, sui-
vant les clauses et conditions techniques applicables aux branchements

de l'espèce,

Notamnent, les branchements destinés à rester en place plus de quatorze
ans seront exécutés en tuyaux de fonte centrifug où en tuyaux d'une
qualité et d'une durabilité éjuivalentes,

Les travaux pendant leur exécut.on seront soumis au contrôle du Secré-
taire d'Etat à l'Agriculture (Service Hydraulique et feront l'objet
d'essais de recette par l2 dt Service).

re d'Etat au Plan et aux Finances, dans la décision portant

Le Secrét
autcrisation du branchement et approbation du projet, et s'il s'agit
de branchements des sèéê ut:lisSs pendant plus de quator ans,

pourra imposer que le branchement soit remis, après réception, à l'or-
ganisme ou concessionnaire chargé de la gestion du réseau public dont
dérive le branchement et qu'il soit classé dans les ouvrages dudit !
réseau public. |

Par ailleurs, le Secrétaire d'Etat au Plan et aux linances, se réserve
le droit d'imposer un diamètre des canalisations, tel que le débit
possible en service noïmal dans les canalisations en question dépasse
de vingt pour cent (20 #) le débit garanti à la police d'abonnement,

Enfin, le Secrétaire d'Etat au Plan et aux Finances pourra prescrire
au titulaire d'exécuter un branchement d'un diamètre supérieur au
diamètre fixé par la règle précédente, en vue de desservir des points
d'eau publics ou des tiers abonnés sur ledit branchement, à charge

&e

culaire le supplément à

de :embourser au penses entraîné par

cettes décision.

u d'assurer tempz cement l'alimenta-
notazment de ses cteliers de sondz;;
lorsque les bes à ant pas êtr
surés économiquement par un branchement sur un po d'eau public
stribution d'eeu), l'Auter
facilités d'ordre technique

Lorsque le tit aura bes.
£ chan

tion en eau de
6 légit

S;

s du titulaire ne pour

ex
concédante s'engage à lui donner tou
ou administratif, dans ie cadre des positions prévues par le code
des eaux (décrei du 5 Août 1973) et sous réserve des àr qui po
ront être reconnus à des tiers, pour effectuer, sous le contrôle du
service spécial des eau, les travaux de captege et d'adduction des
eaux du demaine publie qui seraient nécessair

stant (ou un rëseau public de d

ime d'une autor
au Plan et aux
lui à l'occasion
pe dont elles

te d'eau reconnu
il déposera imné

ation provisoire, délivr tait
ances, les eaux du domaine public découvert
ses travaux, pourvu qu'il n'endommage pas la na
proviendraient, et ne porte pas atteinte à des dro
à des tiers. Il est bien entendu que, dens ce ca
dietement une demande régulicre d'autorisation cu de concession,
concernant ces eaux. Cette faculté subsistera jusqu'à ce qu'il soit
statué sur ladite demande, conformément à la procédure fixée par le
code des eaux (décret du 5 Août 1533),

e par

Les ouvrages de captage {à 1'exclusion des ouvrages d'adduction)
tulsire, en application des autorisations visées

dessus, feront retour à l'Etat sans indem'té, tele qu'ils se
trouvent lorsque ie L'tulaire aura cessé de ë ser, :

Si les travaux de captage effectu par le titulaire donnent un débit
supérieur aux beso:ns de celui-ci, l'Autorité concédante pourra
requérir que le titulaire livre aux services publics la fraction du
débit dont il n'e pas l'utilisation, centre une juste indemnite cou-
t de ses dépenses d'exploitation et d'entretien des

juote-pai

ques,

état de cause, i'Autor cencédante pourra requérir que le
ré assure gratuitement et pendant toute le durée qu'il explo:-
tera le captage autorisé, l'alimentation des pointe d'eau publics,
dans le limite du e du débit du captage, une fois déduits les
débits réservés au profit de points d'eau publics préexistante, ou
les débits rüservé les droïîts reconnus à des tiers.

1ù

pour €

cer, G'unc “anière permanente,
ou de ses installations annexes,
nes soient assurés

Lorsque le titulaire aura besoin d'assu
l'alimentation de ses chantiers minier
et qu'il ne pourra obtenir que ses besoins légiti
d'une manière suffisante, économique, durable et sûre, par un branche-
ment sur un point d'eau public existant (ou un réseau public de dis-

tribution d'eau), les deux parties conviennent de se concerter pour
rechercher de quelle manière pourront être satisfaits les besoins
légitimes du titulaire

_ l'inventaire des ressources hyérauli

32:

a) Tant que les besoins

à mille mètres cubes
reconnus
steutse, &E
dans

délais s:tisfaisanic,
veloppement de captage:
toutes fe
captages et adduc
aux paragraphes 2° ez 3° &

œublics
effes

L'Autorité concédante corpte
données acquises per
la Tunisie, sc résezve le
rêts, éventuellement cppo
et des serv'ces publice, €
le titulaire obtiendra l'2
dans une zone couvrant le nér

1 les
tiers utilivateu
au les emplacements où

conce:sien) de captage,
à l'ar-

maei naqua
e,. Le choix sera fait
conditions géographiqu

te

et

tulaire dépassent le
jour, l'Autorité concé-
: autoriser le titulaire à
ce par le permis minier
sur de cinquante

b) Si les besoins permanents
débit de nille mètres cub
dante ne peut d'ore
capter un tel déb

Initial, plus la

ilomètres visée

pxc fon

£e concerteront pour adapter
] les besoïne légitimes du
titulaire, compte tenu, u part, des données fournies par l'in
ventaïire des ressources hydrauliques de la Tunisie, et, d'autre
part, de la politique général ie pes 14 concédante
en matière d'utilisation des

®
5 &
É
=

toutes les règles iplines
par l'Autorité concédante en

tulaire s'engage È se soumett
isation | lui seraient prescrit
ce qui concerne les eaux £ Î
à un système aquifère déj? caralogué

ressources hydrauliiues de ia Tunisie,

saient À la dérouverte

Si, par contre, les forages du ti
d'un système aquifère nouveau, non encore cetalogué :! identifié par
cs, et n'ayant pas de communi-
ë nnu, l'Autorité concé-
rité pour l'attribution des autc-
ptage dans iedit système.

cat'on avec un autre : Stème aqu!
dante réserve au titulaire une pr
risat-ons ou des conces de

Néanmoins, il est bien entendu que cette priori ne saurait faire
obstacle à l'intérêt général, étendre au-delà des besoins légi
times des installatïonc minières et £ce {nstall:tions annexes du
titulaire.

l'abandon de tout forage dc recherche, 1
déc:der du captage par Île £ tulaire, de toute nappe d'eau jugée
exploitable, étant entendu que les enses engagées de ce chef
seront à la charge de l'Etat,

ARTICLE 39 - DISPOSITIONS APPLICARIES AUX VOTES _FERREEBS 5

1° - Le titulaire, pour la

2°

3°

4e

5°

——————seppartenant-au-titulaire, bénéfi

rs miniers, de ses pipe-
pourra aménager,
ferrées, se

ecte de ses chant
ses postes d'Grb

linec, de ses dépôts et
à ses frais, des erwren
raccordant aux rése.

Les projets d'exéci
ment aux conditions de
aux réseaux tunisiens d Fiatérér
Secrétaire d'Etat au Plan et aux

ues imposées
ont approuvés par le
enquête parcellaire.

L'Autorité concédarte se réserve le dr:
sés par le titulaire, pour tenir compte des résultats donnés par l'en
quête parcellaire et pour accorder au plus court, selon les rà ‘8les
de l'art, les installations du titulaire avec les réseaux d'intérêt

général. .
Si l'exploitation de l‘embranchement particulier est faite par le
se conformer aux rîgles de sécurité qui sont
ne d'intérêt général, Les règlements
Secrétaire d'Etat au Plan et

titulaire, celui
appliquées aux réseaux tuni
d'exploitation seront approuvés par le
aux Finances.

ve le droit d'imposer que l'exploitaticn

de l'embranchement particuli so-£ faite par un réseau d'intérêt
générel, Dens ce cas, ied seau acsumera la responsabilité et la
charge de l'entretien des voies de l'erbranchement du titulaire.

L'Autorité concédante se

Le matériel roulant, notamment les wagons-citernes, appartenant en
propre au titulaire, devre être d'un modile agréé par Le service du

contrôle des chemins de

du titulaire, par le réseau d'intérêt

Il sera entretenu, aux frai
général our lequel ‘1 circule.
Les tarifs appliqué nt ceux du tarif comrun en vigueur sur les

és se
réseaux d'intérêt génér

5
td

Il est précisé que le pétrole brut transporté en ‘«gons-citernes,
iciera du tarif ‘'pondéreux",

ARTICLE 40 - DISPOSITIONS APPLICABLES AUX INSTALLATIONS DE CHARGEMENT ET

DE DECHARGEMENT MARITIMES.

1° - Lorsque le titulaire aura à résoudre un problime de chargement ou de

déchargement maritime, les parties conviennent de se concerter pour
arrêter, d'un comm ascord, le: dispositions susceptibles de

ier les tracés propo-

2°

3°

sat:cfaire les besoins lég'iimes exprimés par le titulaire. à

s except'onnels où ia solution nettement 1a plus économi jue
d'aménager un tel poste de chargement ou de déchargement en Ï
foraine la préférence sera donnée & toute solution ‘comportant il
lisation d'un port ‘ouvert au tommerce,

- Dans ce dernier cas, l'Autor concédante, stipulant tout en son noù
propre qu'au nom de la régie Tunisienne des ports de commerce, s'engage
à donner toute fa té au titulaire, dans les conditions prévues par
la législation générale sur la police des ports maritimes et par les :
règlements particuliers de orts de commerce de la Tunisie et sur un
pied d'égalité vis- exploitants de substances minérales

du second groupe pou=

autres

isposer

- des plans d'eau &x do: ports ;

costage, susceptible de recevoir

- d'un nombre a

È
sur ducs d'Aibe, les navires-citernes usuels ;

CAS

res pour l'aména-

- des terre-pleins du domaine public ports, nécessai
genent des installations de transit ou de stockage.

Les occupations du domaine public ports sercnt placées sous le ré
des conventions dites ‘de taxe n° XIII",

E frappant le pétrole brut seront
erais et phosphates'!,

Les péages, dro taxes de po
: applicables à la catégor

- Si la solution adoptée est celle d'un poste de chargement ou de déchar-
gement en rade foraine, les instailations (y compris les pipes flottan-
tes) seront construit balisées et exploitées par le titulaire, et à
ses frais, sous le régime de l'autorisation d'occupation temporaire du

domaine public maritim

ront

Les dispositions adoptées et les r.slements d'exploitation s
approuvés par le 5e. taire d'Etat au Plan et aux Finances, sur pro-
position du titulaire,

Le redevance d'occupation du domaine public maritime pour les autori-
cations de l'espece sera calculée et liquidée suivant les modalités
et les tarifs conauns eppli par la régie Tunisienne des ports de

és

comnerce pour les conventions de taxe n° XIII.

ARTICLE &1-- CENTR2LES THERMIQUES.

1°

- Les centrales thermizues brûlant du brut, du gaz ou les sous-produits
de l'extraction ne sont pas considérés comme des dépendances légales
de la mine, sauf si elles alimentent exclusivement les propres chan-

tiers du titulaire.

2° - En tout état de cause, les centrales tnermiques et les réseaux de
dia le titulaire pour ses propres
besoins, seront assujet lementations et à tous
les contrôles appliqués

ibution d'én *gie installés ÿ
tis À toutes les rë

tribution d'énergie sim?

3° - 8 Ye titulaire a un excédent de puissance eur ses propres,
s centrales électriques devront alixenter, en énergie, les agglo-
mérations voisines. En outre, il devra prévoir la possibilité d'amé-
nager, eux frais de l'Autorité concédente, un sur-équipement plafonné

ance ce chaque centrale, Cette
vient, à un organisme de distri-
éente.

L trente pour cent (30 %) d

la pui
re vendue x d

énergie
bution désigné per l'A

ARTICLE 42 - SUBSTANCES MINERALES AUTRES QUE CELLES DU DEUXIEME GROUPE

sion de ses recherches ou de ses exploi-
à extraire des substances minérales

Si le titulaire, à l'occa
tations d'hydrocarbures, était ame
autres que celles du deuxième groupe sans pouvoir séparer l'extraction
desdites substances de l'extraction des hydrocarbures, l'Autorité concé-
dante et le titulaire se concerteront pour examiner si lesdites substances
minérales doivent être séparées et conservée

Toutefois, le titulaire ne sera pas tenu d'exploiter, de séparer
et de conserver les substances aut que celles du deuxième groupe, si
leur séparation et leur conservation constituaient des opérations trop
iles.

onéreuses ou trop diffi

ARTICLE 43 - INSTALLATICNS DIVERSES

wie ‘’rsndances légales de la mine du

Ne.seront pas cons
:tulaire

- lies installations hydrocarbures liquides, solides cu
gazeux, en particuli ;

raffineri

formant de l'éner

toute nature produisant ou tra

- les install
l'usage exclusif du

dans la mesure où elies ne
titulaire ;

distribution au

- les installations d
gazeu:

Par contre, seront considérées
mine du titulaire, les installations de re préparation des hydrocar-
bures extraits, aménagées par ji gn vue permettre leur transport et
les rendre marchands, et notamment les in. :allations de ‘dégazolinage"
des gaz bruts,

TITRE_V

« = «
SURVETLLANCE MINIERE ET

DISPOSITIONS TECHNIQUES

ARTICLE 44 - DOCUMENTATION FOURNI AU TITULAIRE PAR L'AUTORITE CONCEDANTE l j

L'Autorité concédante £fournire au titulaire la documentation qui
se trouvera en sa possession et concernent
- le cadastre et 1a topographie du pays ;
- la géologie générale ;

- l'hydrologie et l'inventaire des ressources hydreu
- les mines ;

exception faïte des renseignements 2yant un caractère secret du point de É
vue de la Défense Nationale, ou des renseignements fournis par des pros- |
pecteurs ou dustriels privés, à titre confidentiel, et dont la divulga- Î
tion à des tiers ne peut être faite sans l'assentiment exprès des inté- j

ressés,

ARTICLE 45 - CONTROLE TECHNIQUE &

Le titulaire sera soumis à la surveillance du Service des Mines
suivant les dispositions prévues au décret du ler Janvier 1953 sur les
mines (notamment son titre VIII) complétées et précisées comme il est dit
aux articles 46 et 66 ci-après.

ARTICLE 46 - APPLICATION DU CODE DES EAUX

Le titulaire, tant pour ses travaux de recherches que pour ses
travaux d'exploitation, se conformera aux dispositions de la législation
Tunisienne actuellement en vigueur concernant les eaux du domaine public,
et notamment au décret du 5 Août 1933 (code des eaux et au décret du
3G Juillet 1936) ,complétées er précisées par les dispositions du présent
Cahier des Charges.

Les eaux qu'il pourrait dévouvrir au cours de ses travaux restent
classées dans le doma’ne public. Elles ne sont susceptibles d'utilisation
permanente,par lui, qu'en se conformant à la procédure d'autorisation où
de concession prévue £u code des €

Le titulaire est tenu de prendre toutes mesures appropriées qui
seront concertées avec le Service Hydraulique du Secrétariat d'Etat à
l'Agriculture, en vue de protéger les nappes aquifères,

Le Secrétaire d'Etat à l'Agriculture se réserve le droit d'arrêter
ou d'interdire tout forage, si les dispositions prises ne sont pas suscep-
tibles d'assurer la conservation des nappes artésiennes,

Le titulaire sera tenu de communiquer, au Service Hydraulique,

SRTICLE 47 - ACCES £UX CHÉNTIERS ‘ » 3

purent, envoyer su
toutes lec à

tiert

tions

place, - US H

du Serv

surer du
rbures et,

travaux,
de l'Auter

façcn générale,
dan£e sont sauvege

BRTICLE 45 - OBLIGATION DE RENDRE COMPTE AU PREALABLE DE L'IMPLANTATION }
D'UN FORAGE OU D'UN GROUPE DE FGRAGES l

Mines un rapport d'!mplan-
ement dez travaux concernant

e ACïessere
= au moins avant

elcupevent ;

srécrnées

dce

procédés tulaïre compte utiliser pour

en le ou

- éventuellerent,
mettre en explo:

agec.

soil

ARTICLE 49 - CARNET DE FORAGE

sur tout chantier de forage, un carnet
paginé et paraphé, d'un modïle & ‘€ par le Service des Mines, où seront
notées,au fur et à mesure des travaux, sans blancs ni grattages, les condi-
tions d'exécution de ces travaux, en particulier : .

Le titulaire fera ter

- la nature et le diamètre dé l'eutil ;.
- l'avancement du forage ;
- les peranètres du forage ;

la nature et la durée des manoeuvres et opérations spéciales, telles
que carottage, alésage, tubage, changement d'outils, instrumentation ;

- les incidents significatife de toute nature.

Ce carnet sers tenu sur place à la disposition des agents du
Service des Mines.

ARTICLE 5G - SURVEILLANCE GECLOGIQUE DES FORAGES

Le titulaire sera tenu de faire surve‘iler chacun de ses forages,

paz son Service Géologique dont la composition et la mission seront portées
à la connaissance du £ervice des Mines.

ARTICLE 51 - CONTROLE TECHNIQUE DES _FORAGES

1° - En dehors des opérations de carcttage et de contrôle du forage,
prévues dans le rapport ü'inplantation visé à l'article 48 ci-dessus,
le titulaire devre faire exécuter toutes mesures appropriées, chaque
fois que l'examen des déblais du forage, ou les mesures de contrôle
du forage, laisseront présuner un changement important dans la nature
du terrain traversé.

2° - Ure collection de carottes et de déblais de forage intéressants pour
l'interprétation du dit forage sera constituée par le titulaire, et
tenue par lui, en un lieu convenu à l'evance, à l2 disposition des
agents du Service des Mines, pour que ceux-ci puissent l'examiner.

Le titulaire aure le droït, p pr'-rité, de prélever sur les
carottes et les débla de forages, les échantillons dont i} aura
besoin pour effectuer, © i effectuer, des analyses et des

examens.

Dans la mesure où ce sera possible, le prélüvement ainsi opéré
ne portera que sur une fracticn de carottes et déblais corres-
pondant à une même caractéristique, de telle manière que le reste
de l'échantillon puisse demeurer dans la collection et être examiné

par les agents du Service dec “ines.

À défaut et sauf impossibilité, l'échantillon unique ne sera
prélevé qu'après avoir été exs né par un représentant qualifié
du Service des Mines.

sselass ©
3e

4°

RTICLE 52 - COMPTE RENDU

35.

outre; si l'échantillon unique n'a pas été’ détruit, il sera
le t'tulaire ou par le Service

E
réintégré dans la collection, par
des Mines, aprèe avoir subi les excaens ou analyses.

nt le reste des à
des Mines puisse, à son tour, prélever
liection ut ses propres examens et analy-

Le titulaire conservera
carottes pour auë le Set
des éthantillons pour 54
ses,

Toutes les carottes et tous les débiaîs de forage qui resteront
après les prises d'échantillons vie ci-dessus seront concervés
per le titulaire aussi lon
quoi, ils seront m°5 1
que Tunisien.

Le titulaire informera le Service des Mines, avec un délai suffi-
il puisse s'y faire représenter, de toutes opérations
lec que -'mentation, essais @e fermeture d'eau,

sans pour qu
aportantes, te
essais de mise en production.

vice d

Le titulaire avisera le Se Mines de l'exécution des opéra-

tions de cerottage électrique.

Le titulaire aviser» le Service des Mines de tout incident grave,
susceptible de compromettre le travail d'un forage, ou de modifi
&e façon notable, les conditions de son exécution,

le titulaire fournira au Service des
ant les examens faits sur les
e, ainsi que les opérations de
spéciales mentionnées dans les
P

Au moins une fois
Mines, copie des rapporte
carottes et les déblaic
forage, ÿ compris les
deux premiers alinéas du paragraphe 3° du présent article.

Sur la demande du Service des Mines, le titulaire sera tenu de
delivrer un deuxième exemplaire des rapports et documents, si
ci est réclané par le Service “*Araulique.

es Mines devra faire connaître au
d'un mois, les observations qu'il pour-

paragraphe.

ire, copie de

En outre, le Service des Mines adressera au tituiai
tous les rapporte d'e se d'analyses qu'il aura pu lui-même

exécuter ou faire €:

SUEL DE FORAGE

Le titulaire adressera chaque mois, au Service des Mines, un rap-

port d'activité, décrivant notamment l'avancement réalisé, les obser-
vations faites et les résultats obtenus par tous ses forages, sous

réserve de ce qui sera stipulé à l'article 55 ci-apr.

Ÿ

ARTICLE 53 -.ARRET D'UN FORAGE

Sauf en ce qui concerne les forages groupés visés à l'article 55
ci-aprèc, le titulaire ne pourra arrêter définitivement un forage qu'aprés
en avoir avisé le Service des Mines.

3
L Sauf circonstances particulit
moins quinze jours à l'avance.

, cet avis devra être donné au

I1 devra faire connaît: s'il s'agit d'un abandon de forage,
les mesures envisagées pour éviter les risques qui pourraient en résuiter
tant pour les gîtes d'hydrocarbures que pour les nappes aquifères.

Le titulaire ser: teru de prendre toutes mesures appropriées

— concertées avec Le Service des Mines, apres consultation éventuelle du

Service Hydraulique, pour éviter la déperdition dans les terrains des
nappes d'hydrocarbures, de gaz ou d'eau,

Toutefcis, si le Service des Mines n'a pas fait connaître ses
observations dans les quinze jours qui suivront le dépôt de l'avis de
l'arrêt du forage, le programme de bouchage proposé par le titulaire
sera censé d'avoir été accepté. ,

ARTICLE 54 - COMPTE RENDU DE FIN DE FORAGE

Le titulaire adressera au Service des Mines, dans un délai maxi-
mum de trois mois après l'arrêt d'un forage de prospection ou d'un forage
isolé non compris dans l'un des programmes d'ensemble visés à l'article 55,

un rapport d'ensemble, dit ‘Compte-rendu de fin de forage,
:

Le compte-rendu de fin de forage comprendra

a) Une copie du profil complet du dit forage, donnant la coupe des ter-
raîins tiaversés, les observations et mesures faites pendant le forage,
le plan des tubages restent dans ie forage, les fermetures d'eau effec-

tuées, et le cas échéant, les diagrammes électriques et les résultats
des essais de mise en production.

b) Un rapport qui contiendra les renseignements géophysiques et géologi-
ques originaux, propri du titulaire et provenant des études faites
par lui en Tunisie, £e férant directement à la structure géologique
sur laquelle le forage est situé.

Si la structure en cause n'est pas définie avec précision par les
données acquises, les renseignements ci-dessus se réfèreront directe-
ment à un carré dont le centre est le forage en question et dont les

cêtés sont des segments orientés Nord-Sud et Est-Ouest,mesurant dix
kilomètres de longueur.

Après l'achëvement d'un forage de développement, le titulaire fournira
seulement les renseignements indiqués à l'alinéa a) ci-dessus,

ss suite

ARTICLE 55.- DISPOSITIONS PARTICULIÈRES APPLICABLES AUX GROUPES DE FORAGE
D'ETUDE OU DE DEVELOPPEMENT set

Sont modifiées, comme il est dit ci-après, les dispositions des
articles 48, 49, 52, 53 et 54 ci-dessus, pour ce qui concerne les forages
d'étude entrepris, soit en série, soit isolément, en vue -d'ébtenir seule-
ment des renseignements d'ordre géologique ou géophysique, où encore pôur
ce qui concerne ies forages de développement entrepris en série dans une

même zone,

1° - Avant le commencement des opérations de forage, le titulaire adres-
sera au Service des Mines tn xapport d'implantation relatif au pro-
gramme envisagé, et précisant les points suivants

a) l'ebjet recherché par le titulaire dans cette opération ;

b) l'étendue et la situation de la région à l'intérieur de laquelle
il se propose de mener l'opération ;

c) les emplacements approximatifs des forages envisagés ;

d) les profondeurs maxima et’ minima auxquelles les forages pourraient
être faits ;

e) les mesures que le titulaire envisage de prendre au cours de chaque
forage pour résoudre les problèmes posés par les nappes aquifères;

f) la description sommaire du ou des appareils de forage qui seront
employés ;

&) les procédés que le titulaire envisage, le cas échéant, pour
l'emploi des tubages ;

h) la façon dont le titulaire se propose de rassembler, préserver
et mettre à la disposition du Service des Mines et du Service
Hydraulique, les renseignements d'ordre géologique et hydrologique
qui pourront être obtenus dans de telles opérations ;

i) les procédés généraux que le titulaire se propose d'utiliser au
moment de l'abandon de chaque forage, afin de résoudre les pro-
blèmes posés par la préservation des nappes d'hydrocarbures, de

gaz cu d'e

eau ;

j) éventuellement, les procédés que le titulaire compte utiliser
pour mettre en exploitation les forages de développement.

2° - Dans les trente jours qui suivront la réception du dit rapport, le
Service des Mines et le Service Hydraulique devront communiquer
au t'tulaire leurs observations et leurs recommandations au sujet

des propositions contenues dans le rapport sus-indiqué du titulaire.

senstlistes

3°

4°

5e

42,

- Pendant l'exécuticn des travau ës dans le programme dont il est
iuestion ci-dessus, le titulaire fournire au moins tous les moir, au
Serv'ce dec Mines ec au Service Hydrauliiue, le cac échéant, un rap-

port sur la arche des travaux, exposant pour chaque forage

Aéfini par ses ocordonnéer géograp

son emplacement ex L'iues :

b) se profondeur &

rencontrées

c) les format:ons

protéger les ceuches centenent de l'eau ou

d) lec mesures pris
d2c hydroc2rburer ;
e

w
r
o
eu
q
Fi
&
es
6
”
>
D
S
&
o
5

e) les mesures pri

£) le ces échéant, 1a profondevr et la éescripticr des couches con-

tenant des hydrocarbures

Dens le cas des forages de développement, le titulaire, ec'il entend
faire un essai sur une nappe c'hydrocarbures, en informera le Service
nes au moins vingt quatre heures avant le commencement de l'esse’,
Ë de même vis-à-vis du Service

nappes azuifères.

des
sauf

Hydreul

irconstances parti
ue pour les essaïs

- hpris achèvement des Erava révus au programme, un compte-rendu
d'ensemble ‘seraadressé au Service des Mines, dans les concitions
fixées à l'article 54 ci-dessus. Ce compte-rendu présentere une
synthèse de tous les résultats obtenus pour l'ensemble des forages
exécutés au titre du programne,.Il rapportere, pour chauun des fo-
£fendeur ée c.rquante (50) mètres, les
&: l'alé a) du même art'cle 54,

rages qui dépassent une »
coupes et renseignements v

Les renseignements 54 ne seront
exigés pour les cs de dévelcppement entrepris en exécution

icles 50 et 51 seront applicables aux forages
Toutefois, la constitution des collecticns
sera simplifiée au maximun, ec limitée à la
saires pour la bonne interpréta-

antillons néces
des forages.

conserva
tion des

— ARTICLE 56 - ESSäIS DES FORAGES

1° - Si,au ceurs d'un forage, le titulaire juge nécessaire d'effectuer

un ess sur une couche de terra qu'il croit susceptible de pro-
duire des hydroca“bures, il en avisera le Service des Mines au
noins vingt quatre (24) heures avant de commencer un tel essai,

2°

43,

s-ä-vis du Service Hydraulique pour
nécessa re d'effectuer sur ‘les couches

ire de

k jugexrai

Le titulaire a
les essais zu!
présumées equifères.

zésultent pour

coligations
si du; fait de circonstances imprévisi
; ou du faït de l'absence ou
du Service des Mines ou
er dans le

Le titulaire n'aur-
lui du paragraphe &
bles et indépendant.
de l'éloignement du
du Service Hydraul::
délai prescrit.

ient,
sa velc

et

pinément cens une couc
kydrocarbures et néces-
réduit à six (6)

De même, si l'outil
ce terrain
sitant un

heures.

Lons ou essaie

De même, le
nécessaires
Service des Mines
lorsque l'obcerv.
compromettre la sécu
le cas, notamment, des ess
lé nom de "“Drill Sten Test".

sans attendre l'arrivée du reprécentant qualifié du

ju du Service Hydraulique, en cas d'urgence et
stricte des délais de préavis risaquerait de

6 ou le succèe du forage en cours. Tel est

s du type connu dans 1e profess'on, seus

ésent paragraphe,

Dans les cas except

tant qualifié du u s'efforcer de prévenir
le représentant du Service Mines ou du Service Hydraulique selon
le rapides qui servaient à sa disposition.

le cas, par les mo

: (3) jours, un compte-
e des Mines, justifiant
les délais de

adressera sous tre
au Chef du Ser

En eutre, le titul
endu écrit ou ci
en particulier les ra

préavis.

tui l'ont empêché d'observe

aux paragraphes 4°, 5° et 7° ci-a
de décider et d'entreprendre ou 4
au titulaire

En dehors
du sen

renouveler

et à le demande du représentant
dûünent qua à Serv.ce essé, le ulaire sera tenu de fa
l'esse. de toute couche de rrain suscep le dé contenir des hydro-
bures ou de l'eau ; 1: condition toutefois, qu'un tel essa

n C'un for

ca

pe

tu-

à la marche normale des propres travaux du ?

2) Sans qu
laire

normales pour le titulaire ;

o

b) Sans ccce

mettre en danger

avaux ou le matériel,

c) Sans compromettre les
le personnel du ttulaire.,

ge

4.

Si le titulaire se propose de boucher une partie quelconque d'un
“fcrage de prospection", et en même teaps qu'il adressera au Service
des Mines l'av onné à l'urcicle. 53 ci-dessus, féra connaître
au dit service, cuire le procéd£ qu'il compte utiliser pour -boucher le
forege, ou le partie ëu forage, la manière suivent quelle il se
propose d'essayer toute ccuche intéressée par le plan de bouchage,

et susceptible de contenir des hydrocarbures. -

a) dans le délai de inze jours (15) fixé ie icie 53, lé Service
des Mines devra faire conneître au titulaire, en même temps que
sa réponse concernant le plan de bouchage, son avie sur les essais
proposés par le t’tulaire et s'il désire, ou non, l'exécution
d'essa tue ceux env:.sagés par le £:tula're.

autre

Le t-tuleire sera teru d'exécuter les essais ainsi demandés par
l'Autorité corcédente, dans le mesure où ile s'avèreront réalisables
du point ce vue technique,

ci-dessus est considéré, au moment de son

eprésentant dûment quali-
de l'Autorité concédante, et s! ce représentant le demande, le
dit essai, sauf impossibilité technique, sera prolongé dans des li-

tes raisonnables, ou immédiatement recommencé. 2

o
x

Cependant, dene aucune circonstance, le titulaire ne serc tenu d'
cuter ou de tenter plus de trois fois l'essai en question, à moins

qu'il n'y consente.

b}) dans le cas où l'exécution, ou la rép ion de l'un des essais,

effectués comme 1 est dit à l'alinéa précédant, sur la demande
du représentant ée l'Autorit£ concédante, et malgré l'ävis con-
traire du repréeentant du titulaire, occasionnera’t au titulaire
une perte ou une dépense, une telle perte ou dépense serait à la

charge :

- du titulaire, £i le dit ess2' révèle une capacité de production
égale ou supérieure aux chiffres indiqués à l'article 11 du pré-
sent Cahier des Charges

- de l'Autorité concédante, si la capacité de production révélée
par un tel ecsai est inférieure aux ch°ffres mentionnés à l'ar-
ticie 13 ci-dessus ;

- des deux parties, par moiti si l'essai en question, sans cons-
tituer une dévouverte au sens de l'article 11, donnait des résul-
tats supérieurs aux chiffres visés à l'art-cle 13.

Toutefcis, lorsque l'essai complémentaire est demandé par l'Autori-
té concédante, en vue d'obtenir des résultats supérieurs aux chif-
fres indiqués à l'article 11, alors qu'un ess précédent sur la
même couche de terrain a déjà donné une découverte au sens de
l'article 13, les pertes ou dépenses resteront entièrement à la
charge de l'Autorité concédante, en cas d'échec,

sel out

suivront l'achivement de l'ensemble des
paragraphe, l'Autorité concédante don-
re, son accord sur les résultats obtenus
ne temps, elle donnera son consentement,
don définitif du forege, scit ‘sa
ech-venent en vue de le transformer en

c) dans les cin
essais prévus
nere par ésrit,

% par'les dits ecsa:
suivant le cat,
poursui et :

bures,

d écrit, dans le délai de cn jours
dante sere censé avoir accepté les

sus-indiqué,
décisions prises

on env.sagerait d'sbandonner le forage et où
aucun essei r'aureit demandé ni pax l'hutori concédante, ni
par le titu re, l'approbation par le Service des Mines d'un
plan de bouchage du forage équivaut à la reconnaissance formelle
par l'Autcrité concédante du faïr ue le forage n'a pas découvert
des hydrocarb intité importante ou exploitable.

d) dans le cas où

rec en ue

. e) tout essai cherchant L prouver 1! stence d'une dérouverte au
sens des articles 11 et 13 ci-dessus, era toujours effectué dans
les conditions prévues aux dits articles: contrad’ctoirement en
présence des représentants qualifiés de l'Autorité concédante et

du titulaire,

développe-ent'", on pourra légitime-
drocarbures suffisamment
e sera tenu, dans les
ie techriquement

nent.

6° - Lorcau'au cours d'un ‘forage
vent supposer l'ex’ctence d'un gisement d'h
inportent ec non cncure reconnu, le £itulai
3 années de procéder à tous e
ec pour cempléter la reconnaissance e ce

liutorité concédarte pourra, le cas

A l'expiration de ce d
sitions prévues au:: alinéas a) et b)

échéant, faire jouer 1
du paragraphe 5° d=: pi:

par le

forages
une couche de terrain sur lasuelle aurait pû

sens de l'article 11, mais que, pour
des

du titulaire,
iat du premier,

itulaire a rencont
être définie une dé
une raison quelconque, cette couche n'a pas été sou v.se
essais adéquats, l'ôu té concédante pourra reau
ul:1 exécute un aut: sinage immé
aux fins d'accemplir l'essai envicags.

uverte au

e £v

ge dans le

s conditions suivantec

exont faits dans 1

Le forage et les es

puits, le titulaire ne pourra pas être requis
iel, du personnel ou des approvisionnements qui
la réalisation de son programme général ;

a) pour le forage de c
d'utiliser du matér
seraient essentiels

b) les dépenses du fcrage et des essais seront putés suivant les
dispositions prévues dans l'alinéa b) du paragraphe 5° du présent
le.

c) les essa°s seron: faits suivant les spéci

SRTICLE 57 - COMPTE RENDU ANNUEL D'ACTIVITE

Le titulaire ser. de four
année, un compte rendu gé

précädente,

en

quera les résultats ob

te-rendu ind:
considérée, ainsi que les dépenses ce prospec
engagées par le titulai

provisoire d'activité pour l'année eu‘vante,

Ce corx

seront

Il sera établi dans les formes
entre le Service des Mines et le titulaire,

iire devra être condu

1° - Toute exploitation rés
réthcdique s'appli
ductifs,

ns avant de co:

2° - Un sis au
giseuent, le titula

ion et d'e::p
re. Il fera connaître, en outre, un programme

ARTICLE 58 - EXPLOITATION METHODIQUE D'UN GISEMENT

46.

ir, avant le ler Avril de chaque
dé son act-vité, pendant l'année grégorienne

tenus pendant l'année
ioitation

concertées à l'avance

ite suivant un plan

un gisement, ou à un ensemble de gisements

encer l'exploitaticn régulière d'un
e devra porter à la connaissance du Service des

Mines, le progranne des dispositions envisagées par lui pour cette

exploitation.

Toutefois, certa'nc fcrages pourront être préalablement mis et

on continue, en vue de
aires pour l'établ
ou en vue d'alimenter les installations de fo
Service des Mines u'estime cette pratique
tre l'exploitation ultérieure, notamment en p

maintenus er expniutat

d'appréciation jugés néce

réunir les éléments
issement du programme,
rage ; à moins que le
risque de compromet-
rovoquant des appels

d'eau ou de gaz préiuéiciables à une bonne explo‘tation,

3° - Dans les puits proët
gaz devront être auss

réduites que possible,

isant des hydrocarbures 1i

ides, les pettes de
dans la mesure où le

permettront les circonstances, et la nécessité d'abcutir à une

production efficiente et Scononique pour les

jue du ges, ile

cuit d'u

3

li

Dans les puits ne produisant
ces puits débiter hors du ci

opérations de forage et de nise en preduction

de production.

liquides,

st ‘nterdit de laisser

tion, sauf pendant les

, ét pendant les essais

4° - Le programme d'exploitation Cnoncura, avec toutes les précisions

— — utiles, les néthodes choisies dans l'objet d'
optima des hydrocarbures contenus dans les gi

avec la meilleure utilisation de l'énergie,

Des dérogations à la zx:gle c'-deéssus pourront
Service des Mines, à le demande du titulai

assurer le récupération
sements, et notamment

être accordées par le
si celui-ci fait la

catiors de l'article 11,

aux dispos ons du programme
connaissance du Service dec

ARTICLE 59 - CONTROLE DES FORAGES PRODUCTIFS

chaque forage, ou chaque groupe de forage
permettant de suivre régulièrerent, d'une
is par les grandes
ions productives
1 ves à ses cpéra-
les varzeticns de longue et de courte

Le titulaire disposera sur

des appa le
ire non équivoque et confor'ie aux usages sui
ant dans les

les plus mportanies du monce,
tons de productien, ainsi que

durée de ces conditions.

Tous les decuments concernant ces contrôles serent : la disposition
du Service des Mines. Sur la demande de celui-ci, le titulaire lui
fiées conformes cu des: paotocopies,

en fournira des copies c

ZRTICLE 50 + RECONNAISSANCE ET CONSERVATION DES GISEMENTS

Le titulaire, en accord avec le Service des Mines, exécutera les
opérations, nesures ou essais nécessaires pour reconnaître le gîte,
et pour éviter, dans la plus large mesure possible, le gaspiliage
des ressources d'hydrocarbur

diagrarwnes et cartes jui seraient

Ii tiendra à jour
utiles dans cet c

Mines à Ll'obser-
part:culier, il serr tenu de régler

le débit des forages, de façon que l'é-
ne soit pas troublée,

va
et, éventuellement, de
volution réguliire du gi

ARTICLE 61 - COORDINATION DES RECHERCHES ET DES EXPLOITATIONS FAITE DANS

UN MEME GISEMENT PAK PLUSIEURS EXPLOITANTS DIFFERENTS

S2 selon toute apparence, un même gisement s'étend sur les pér mètres
d:stinctee attribudes à des véné aires
s'engage 2 conduire ses recherches et son

ie du gisement qui le concerne en se conformant

de plusieurs conc:
différents, le titulai
exploitation sur la par
ur plan d'ensemble,

Ce plan sera établi dans les conditions définies c:-après

Le Service des Mines invitera chacun des titulaires intéressés par
mêne gisement à se concerter pour établir un plan unique de recher-
ches et d'exploitation, applicable à la totalité du dit gisement,

Ce plan précisera, en outre, si nécessaire, les bases suivant les-
quelles les hydrocarbures extraite seront répartis entre les titu-
laires.

sal ame

Il précisere, le cas échéant, ies modalités su‘vaut lesquelles
sera désigné un “Con:té de Cocrdination! chargé de diriger les re-
cherches et l'exploitation en commun.

Le Service des Mines pourr? se faire représenter eux séances du dit

"Comté. 3 -
2° -h défaut d'un zccoré am ire les intéressés, ‘ntervenu dans les
quatre vingt dix ours à par ce l'invitation faite par le Service
des Mines, ceux-ci seront te de présenter, au Service des Mines,
leurs plans indiv'duel xches ou d'exploïte:
à la décision du Se= ire d'Etat

Le Service des Mines F
au Pler et aux F'nancer,
recherches ou d'explo

bures et la crés

plan uniuue de
r. des hydrocar-
inaticn'',

itrage portant 1
es bases de répartit
d'un ‘Cumité de Cez

it un préjudice grave pour l'un des titulaires
trale devre essayer de se rapprocher le
es par un titulaire

3° -

qui seraier
ulaires) représentant au moins les trois-

{ou par un groupe de ti

quarts des intérêts en cause, et nctamment des surfaces,

faite sur ia base des données ac:
oment cù sera rendue la décision ar-

L'appréciation des :ntérê
ncernant le n

être révisé à 1'ini ive de l'une
ssées, ou de Secrétaire d'Etat au Plan
urerment dans la con-
Latien des inté-

Le plan de ccordina
elconque des parties
et aux Finances, s° Îles progres obtenus ulté
naissance du gisement anenaient à modif'er l'appr
rêts en présence,

se conformer aux déc'sions 2rbitrales

&° - Les ‘ntéressés seront tenves de

du Secrétaire d'Etat au Plan et aux Finances, ds qu'elles leur

auront été notifi

ARTICLE 62 - OBLIGATION GENERZLE DE COMMUNIQUER LES DOCUMENTS

Le titulaire sera tenu de fournir au Service des Mine
demande, cutre les docuzents énuix au présent titre, les renseignements
statistiques, concernant l'extract:on, la préparat'on, et éventuellement
le traitement, le stocxe, süuvements des hydrecarbures tirés de
ses recherches et de sec exploitations, le personnel, les stocks de ma-
tériel et mat Fey mandes et les importations de maté-
riel, ainsi que ler copies cer conformes (ou photocopies) des
pièces, telles que cartes, plans, enregistrements, relevés, extraits de
registres ou de compte-rendus, permettant de justifier les renseignements
fournis.

e6, Sur 5a

ec

49.

- ARTICLE 63 - UNITES DE MESURE
PET

«

Les renseignerents, ch'ffres, relevés, cartes et plans sercnt
ce des ilnes er utilisant les unités de mer ‘es ou les

fournis au Ser
échelles agréées par ce Serv

ARTICLE G4 - CARTES. ET..PLANC

uleire en utilisant les
is'en.

1° - Les cartes et plans seront fourn'c ? le
fonds de cartes ou de pians du Service Topographique Tuni

A défaut, et après que le t:tulaire ce 6c oncerté avec le Serv:
des Mines et le Service Topographiaque, ils pourront être établis par
les soins et aux frais du titulaire, aux échelles et suivant les
precédés qui para à l'obiet cherché.

troni 1

ieux adaptés

is seront, dans tous le: cas, ratta és aux réseaux de triangulaticon
et de nivelle-“ent généraux de la Tunisie.

2 L'Autcrité concédante et le titulaire £e concerteront pour déterminer
dens quelles conditions ce dernier pourra exécuter des travaux de
levées de plans, cartographies, photograph:es aériennes xrestitu-
tions photogrammétriques, etc..., & he nécessaires pour les
besoins de ses recherches ou de se ions.

Si le titulaire con dits travaux à des entrepreneurs, autres
que le Serv'ce Toepog ue Tunisien, le titulaire sere tenu d'as-
surer la son avec le Service Topographique Tunisien, de telle
its par ses agents ou ses entrepreneurs

vient communiqués au Serv'ce Topographique

teurs pièces
Tu: en, et puissent être utilisés par ce dernier.

ien deux

que Tuni

Le titulaire remettra au Service Tcpogral
de photos aériennes levécc par lui, ou pour sen compte.

te des re:trictions et
donner au titulaire
setions de survol
ettant d'exécuter

3° - L'Autorité concédante, s'engage, dans la
servitudes :mposées par le Défense Nationele,
toutes autorisations de pa toutes autori
d'aérenefs, ou de prises # ennes, lui pe
les travaux topo que: question,

ARTICLE 65 - BORNAGES RATTLCHEMENT AUX RESEAUX DU SERVICE TOPOGRAPHIQUE

Les zones couvertes par le permis de recherches, ou par les
frais du titulaire par le Service

concess‘ons, seront délirits
Topographique Tunisien.

sole

50.

L'Autorité concédante s'engage à mettre ce Service à la disp
tion du titulaire, pour toûs les travaux topographiques de délimita
et de bornage qui paraîtraïent nécessaires, suivant les tarifs en vigueur

l'époque considérée,

icr

es dans le systeme ;

Les coordonnées des sommets seront caleul
ion considérée.

dopté per le Service Topograpuaue Tunisien pour la +

œ

- des sommets sur le terrain ne
survenaient avec des tiers. Danc ce
Ge au Service Tonosrephique,

La matérialisation du b

des contesta

le don2ine public ‘aritime,
nposée qu'autant qu'un tel bornage
ns la limite de la possibilité de réalisation

Dans
la matérial

des “
E dispenseble et
d'un balisage er ner.

ARTICLE 66 - CARSCTERE CONFIDENTIEL DES DOCUMENTS FOURNIS PAR LE TITULAIRE

les documents fournis par le

1° - Sous les réserves énoncées ci-après,
ière et du présent

titu e, en application de le législation
Cahier des Charges; seront cons-dôrées comme confidentiels. Ils ne
des t'ers, ou publiés, sans l'autorisa-

pourront être comnuniquée
tion expresse du titulaire.

2° - Toutefois, sont erceptés de la regle précédente

ue ceux concernant

tistiques globaux, autres
poriation qu'à

1'

- les renseigneñents sta
les contrate commerciaux du titulaire, tant
l'exportatien ;

- les documents concernant la fivlogie générale ;

re des ressources hydrauliques ;

à

- les documents concernant l'invent:

5 renseignements pourront être communiquée à des tiers,
ar le Service des Mines, ou par le Service Hydraulique,
que indiqué le nom du titulaïre 3 les a

Ces dern:
ou publiés
sous la seule
fournis,

ARTICLE 67 - DEFINITION DES FORAGES D'ETUDE DE PROSPECTION ET DE DEVELOF
MENT

“forage de prospection", et "forage de

ent dans le présent Cahier des
dessus, doivent

Les termes ‘forage d'étude",
développerent"', tels qu'ils apparaisse
Charges, et particuliirement aux articles 48, 54 et 56 c°
s'entendre dans le sens su‘vant

solos

Forages d'étude
Tous les
cécphysi
ment en

rene géclogique où
tubage, générale-

mais pouv

É b) Forages ce prospection

Forages sécan-ques effectué

bures liquides ou du g23 :

c) Forages de développemert

prospection ayant
pénètrent les mêmes

£ un prénier forage
£ 1

Tous les fcreger : suive

£couvert des hydrocarbure
couches, et qui sont effectuis
ultér'eures, ou d'explo'ta

ides où des gaz

thodiquenent en vue de recherches

euxs de ces couches.

ur une ou plu

PROLONGATION, EXPIRATION, RENONCTATION DECHEANCE
DE_LA CONCESSION

ARTICLE 68.- DROIT PR

FERENTIEL DU FITULATRE EN CAS DE NOUVELLES CONCESSIONS. È

l l'expiration c'une quelconque concession du titulaire, l'Autorité
cencédante, s'engage : donner, au t‘tulaire, ur droit préférentiel pour
l'attribution éventuelle d'une nouvelle concescion sur la surface considérée
aux clauses et conditions qui pourrent être alors d'un commun accord.
> part de l'Autorité concé-
ers, sang avoir

à un t
er, aux mêmes clauses

e sera prête À consentir
iè année précédent

dante, de ne pas attribuer une nouvelle
préaleblement offert au t'tzlaire de la .:
mes que celles zue l'Autor
it tiers. L cet effet, svant i1£ fin de la 3 ©
at:on de la concess'on, l'Autor’té concédante décidera si elle désire
uer une nouvelle concession sur la :a:rface considérée et nctifiera £a

décis en au titulaire par le e recommandée.

Si une nouvelle concession est attribué az: titulaire, les dispo-
sitions des articles 71, 72, 74, 75 et 76 ci-dessous pourront cesser d'être
appl'cables, en totalité où partiellement, conformément aux conditions qui
seront précisées dans la Convention et le Cahier des Charges afférents à la

nouvelle concession.

ARTICLE 69 - OBLIGATION DE POSSEDER EN PROFRE ET DE MAINTENIR EN BON ETAT
LES OUVRAGES REVENANT A L'AUTORITE CONCEDANTE. :

Le titulaïze sera tenu de posséder, en toute propriété, et de
maintenir en bon état d'entret'en les bâtiments, ouvreges, machines, appa-
reils et engins de toute naïure jui doivent faïre gratuitement retour à
l'Autorité concédante Ë la fin de la concess.on, par appi:cation de l'ar-
ticle 71 du présent Cahier

Il pourre, à
prendre en location, 5
temporaire,

Les baux ou contrats les locat'ons ou occupa-
ains devrént comporter une clause réservant expressément à
concédante lez facul de se substituer au tit ire, soit en

roncuciation ou de déchéance de la concession, l'expiration

survenir au cours de la durée du cont

en do::

les autres contrats de fourniture
aux concernant les hydrocerbures

en vrac.

au présent

Un état der 1
qui suivront

ceront drec

cle

53.

LRTICLE 7C - RESPONSABILITE DE L'AUTORITE CONCEDANTE VIS-A-VIS DES TIERS
LPRES LA REPRISE DE L/ CONCESSION.

vonsable vis-ä-vis des tiers, dec
de surface se manifestant,
ielque cause ue ce soit, <
: dater de le renrise, c'i1 y
travaux exécutés par lui.

L'éutcrité concédent
indemmités ou réparationc
qu'elle à
recouüre, pendent un | déla
u, contre le titulaire,

LRTICLE 71 - RETOUR { L'AUTOXITE CONCEDANTE DES INSTALLATIONS DU TITULAIRE
EN FIN DE CONCESSION PAR RRIVEE AU TERME.

£in de la concession par
imitativement énumérées ci-après,
eur du périm:tre de la
ette époruc, indispensables à la

ont retour à l1'Aut
ivée au terme, les
2 condition qu'elles
concession et qu'elies
merche couvent de cette

a} les terrain

b} les droite
titulaire ; | F 1

ze établis à

galer'es ét icus travaux 1
nents industriels correspondan:

En les adéuctions d'eau {y compris les
de pompage), les lignes de transport
octes de trens ation, de coupure et

le télécommunicaticn apoaztenant en propre

d'énergie (y co:
de comptage), Le

pre au ttulaire, : usage de bureeux
destinées au logement du personnel
droits à bal ou ä occupation que le
bât'mentc appartenant des tiers,

ej les b&

ou de magasins

-dessus.

f) lez enbranchemer

chantiere du t'tula

général ;

b) lec machines, les 51 cure, ler moyenc divers de transport (y compr s
les pipe-lines de cell les installations de stockage (y com-
pris les installatics ce sur les champs de production),

- les installaticnc. de az bruts (dans la mesure où
celles-ci sont indisnensablecs ttre la manutention et le
transport de ces gaz) outils et engins de toute
nature ; des bâtiments

pour

sols.

54,

Ii est ceperdant enter suce : les installatons entrant dans les
catégor limitative réréec ci-dessus retour

ur du pé
indispensables
de cette conces

l'Autez concédent
tre de le concessi
la merche courant

seulement.

que situées

céncidante

2° - Si des nstailet:c
dans les conditicne
ou utiles, en tctali
sions cu permis du titulaire
dans lesquelles ces
dans 1e roporticu G
rité concédante, sercn
à 1'Autcrité concé
73 ci-dessous n'aura €
accord,

2 1'autot

le étaient nécessaires
tation d'autres conce:-
les conditions
aient utilisées en commun, et
£s du titulaire et de l'Auto-
un accord avant leur renise
5

e à l'article
a conciusin de cet

einte v

Réciproquement il en sera de même pour les ‘nstallationcs du titulaire
ne faisant pas retour à l'Autorité concédante et dont :'usage serait
indispensable à celle-c. pour la marche courante de l'exploitation
de la concession reprise par elle.

seront remiscs gratuitement à

où eiles se treuverent le jour de
elles ont éti achetées ou aménegées
pricide le terme de 1a concess'on,

3° - Les instellations vi É
concédante da

ARTICLE 72 - RETOUR À L'AUTORITE CONCEDANTE DES INSTALL/TIONS FAITES DANS
LES DIX DERNIERES ANNÉES DE L/ CONCESSION.

22 paragraphe 1° de l'art’cle 71 qui auront

le titulaire, dans les d':: dern
tation de cette concession seront
nt de leur veleur estime

lations visées:
pu être ax es où achetées
années de i2 concession, poux
remises à l'Autorité ccnc£da

à dires d'experts, compte cenu de l'état où elles se trouveront, et dance

les conditions és

5

années de

concession , le
établissement exécut
Drtés ceux de ces travaux dont il
l'hutorit£ concädante,

en application da pr

1° - Pendant ïies di
suvrira, pour les trave
un "Registre spécial! où
pourra demander le rachat

ssion et à dires d'e
du présenc article,

2° - Le titulaire devra, avant le ler Avrii de chaque année, soumettre au
Chef du Service des Mines, le projet de tous les travaux de premier
établissement qu'il a l'intention d'effectuer au cours de l'année
suivante, et qu'il presose de porter au registre spécial, Le Chef d:

a, toutefois, la faculté dé pro‘enger au-delà

imparti au titulaire pour l2 présentation de

Service des Mines at
du lez Avril, le dla
ce projet de travaux.

Sid lt.

55,

Faute par le Chef du Serv'ce des Mines d'avoir fait connaître sa
décieïon dans un délai de quatre mois, après -Cception, par lui,
jet présenté par ie titulaire, l'admission des travaux au

e spécial sere e egrète.

nes exaninera dans quelle mesure les tre-

Le Chef du Sezv'cé des”
vaux projetés censtituen: ben des‘ travaux de premicr établissement,
ce: s'ils présentent “l'intérêt pour l'exploitation présente ou

future,

Il se réserve le dro rt de ne pas admettre les travaux proposés par
le titulaire ou c'en réduire le programme, s'il estime que la propo-
cition du titulaire désasse lee besoins de l'exploitaticn de la

concession.

tifiere sa décis on au titulaire, Celui-ci sera admis à pcrter
gzstre spécial les travaux de premier établissement, tele
par ladite é&éc'sion.

auront été déf

3° - Si le tulaïîre exécute des travaux de premier établissement non
portés à la décis‘on du Chef du Service des Mines mentionnés au
* paragraphe 2° du présent article, ou s'il exécute des travaux plus
importants que ceux définis par ladite décision, il devra remettre
leséits travaux à l'Autorit5 concédante en fin de concession, mais
£an£ pouvoir prétendre à aucune indemnité pour la partie desdits
travaux qui excèderait le programme défini par le Chef du Service
des Mines, dans la déc°sion susvisée.

4° - Le pa’ement de l'indemnité fixée à dires d'experts, sera dû par
l'Autcrité concédante au titulaire, à dater du dern‘er jour du
deuxième mcis qui suivra l'expiretien de la concession, à peine
d'intérêts moratoire calculés au taux légal, et sans qu'il soit
besoin d'une mise en demeure préalable,

ARTICLE 73 - PENALITES EN CS DE RETARD DANS LA REMISE DES INSTALLATIONS.

articles 71 et 72 ci-dessus, tout retaré

e dans la remise de tout ou partie des
installations revenant cencédante, cuvrira à cette dernière,
le droit d'exiger du titulaire le ement d'une astreinte égale à un
centième (1 %) de la vale des ‘nstallaticns non remises, par mois de
retard, et après une mise demeure nen suivie d'effet dans le délai
d'un mois.

Dans les cas prévus a
résultant du fait du titulai

ARTICLE 74 - FACULTE DE RACHAT DES INSTALLATIONS NON MENTIONNEES A
L'ARTICLE 71.

1° - En fin de cession, l'Autorité concédante aura la faculté de racheter
pour son compte (ou, le cac échéant, pour le compte d'un nouveau
titulaire de concession ou de permis de recherches qu'elle désignera)
tout ou partie des biens énumérés ci-après, autres que ceux visés
à l'article 71 ci-dessus, et qui seraient nécessaires pour la pour-
suite de l'exploitat'on et l'évacuation des hydrocarbures extraits :

a) les matières extraïtec, les apprevisicnnemente, les objets,

culasse

56,

seubics appartenant au titulaire ;

mobiliers et les

installations et l'outillage se rattachent à l'exploitation,
a menutenticn e stockage des hydrocarbures b=

[s

décision de l'Autorité concédante précisant lec installaticns
lcsquelles elle entend exercer la fscul-
ifiée par l'Autorité concédante au ti-

tulaire, six nt
correspondante,

2° - Toutefc'e,
1° du présen
seulexent

u'ile sont, en totalité ou er parti
ftulaire pour lui permettre de poursuivre
de ces concessions qui ne seraît pas

ncédante pourra requ$rir du titulaire,
te, soit pour le compte du nouveau permis-
ire désigné par elle, que les installe-
tions en cause soient mices à la disposition du nouveau concessiôn-
neire ou du ncuveau permissicnnaire, suivant les dispositions pré-
vues au paragraphe 2° de l'article 71 ci-dessus.

Dans ce cas, l'Autorité
soit pour son propre cer
sionnaire ou concessior

$ & dires d'experte.

x de rachat sera fi

au titulaire dans les deux mo's qui suivront
peine d'intérêts moratoires calcu
il soit besoin d'une mise en demeure

x devra être pa
iretion de la concess

alable.

ARTICLE 75 - EXECUTION DES TRAVAUX D'ENTRETIEN DES INSTALLATIONS FAISANT
RETOUR À L'AUTORITE CONCEDANTE

Jusqu l'expiration de l2 concession, le titulaire sera tenu
d'exécuter ‘'en bon père de fumille" les travaux d'entretien “e La mine,
ou des dépendances iügales et, en particulier, les travaux c'entretien
des fcrages existants et de ieurs installations de pompage ou de contrôle,

À dater de la dixième année qui précdera le terme de la concession,
ire d'Etat au Pian et aux F nances pourra, le titulaire entencu,
avaux d'entretien qui seraient nécessaires
rante de l'entreprise, et la conservation des
tuit à l'Autorité cencédante en fin de

le Secréta
prescrire celui-ci tous
pour assurer la marche co
installaticns faisant ret
concess'on,

Le Secrétaire d'Etat au Plan et aux Finances, après mise en
demeure non suivie d'effet, pourra ordonner l'exécution d'office aux
fraïs du titulaire, des travaux d'entretien prescrits par lui,

ARTICLE 76 - TRAVAUX DE PREPARATION DE L'EXPLOITATION FUTURE.

1° - À dater de 1: cinquième année précédant le terne de la conces

ss) ne

37:

le ulaire sera tenu uter, aux fra
l'Autorité concédante, les Craveux que celle-ci jugerait nécess
res À la préparaticn et

ricques er péril

>

2° - À cet effet, le Secréta:re .!'État au Pler et aux Finances lui

remettra, avant le ler nai de chaque année, le programne des
cuter pour le compte de l'Autorité
l'annce suivante,

t

vaux qu'il sera tenu
concédante, dans le cou

réaliser, pour chacune des cinq
; une extraction au moins égele à

années de la dernière
>éricde quinquennale précécente

moyenne des cinq année:
pour cent

nuée de dix

3° - Les travaux sercnt ex suivant les devis et dispositions
prouvées par le Secr Etet au Plan et aux Finances, le
tula entendu, conf Snent aux règles de l'art et aux claus
et con eur applicables aux travaux de

l'espèce,

&

ions générales

is de

ai-

l'amânagement de l'exploitation future,

ra-

ire à ne pas mettre le titu-

le
diti-

ap-
ti-
es

4° - La procédure appliquée en ce qui concerne le réglement des sommes
P Pi T :

dues au titulaire pour les :ravaux visés au paragraphe 1° du p
article, sera celle fixée par l'article 18 ci-dessus. Les paie
décomptes mensuels. Ils sercnt
i l'acceptation du déc
taux légal.

de

auront lieu sur présen
effectués dans les
à peine d'intérête

résent
ments

ompte,

5° - Si les ouvfages exécutés par le titulaire en application du pré-
sent article sont it concédante pourra pres-
crire, le titulai
- scit, si la chose est possible, leur fermeture es par-
tielle ou totale ; conservatoires d'entretien
sxlaire eux frais de

en bon État étant d
l'Autorité concédante

- soit, leur mise en explo'tation, à rendement réduit ou norma

nant de l'exploita
& concédanté, sous

Dans ce dernier cas,
desdite ouvrages appartie
réserve que celle-ci renbouree
les frais d'explcitaticn calculés
18 ci-dessus.

ARTICLE 77 - RENONCIATION 4 L/. CONCESSION.

Si le titulaire veut exercer son droit à renonciation sur le
totalité ou partie seulement de l'une de ces concession, les droits
respectifs de l'Autorité concédante et du titulaire seront réglés
suivant la procédure prévue per le décret du ler Janvier 1953, et

1

tion

ulaïre en ce qui les concerne,
me il est stipulé à l'arti

cle

notamment par ses articles 65 et 66, suivant les dispositions spéciales

prévues au présent article.

- Renonciation avant le vin

-Renonciation ap

Contrairement aux dispos
l'article 66 susvisé du
renonciation partielle ne poux:e pas être refusé
fois que les obligetions r
nctamment de son article 15,
reste de la concession.

tions de l'avant-dérnier alinéa de

zret du lier Janvier 1953, une demande de
refusée. Il est entencs,toute-

ant du présent Ca Tr des Charges, et

cnt reporcées intégralement sur le

isme année de la concession.

e veut renoncer la totalité ou à une partie de
ses concessions, dans les vingt premières années à

de l'institution de celle-ci, l'Autorité concédante aura
la faculté d'achete:, sous les réserves prévues au paragraphe 2°
de 1'a cle 71, à: dires c'experte, tout ou partie du matériel
et des instailaticns comprises dans la totalité ou la partie du
matériel et des installations comprises dans la totalité ou la
pertie de la concess:on objet de la renonciation, et qui sera,
cette époque, indispensable à la marche courante de 1'explo’-
icon de cette concession ou partie de concession.

te

Cette faculté s'éteñdra eu matériel et aux installations qui,
bien que situés à l'extérieur de cette concession ou partie de
cencession, sont indispensables = son exploitation, et à cette
exploitation seulerent,

emande de renoncistion, la
ons susvisées.

Le titulaire devra jc:ndi
liste du matériel ot des

A défaut, elle ser: censée renoncer à la faculté d'achat qui lui
est donnée ci-dessus,

le ce délai, dispcser libre-

itulaire pourra, l'expiza
que l'Autorité concédante

ment du matériel ec des installat
ne voudrait pas act

années de la concession.

demandée après les vingt premières
its respectifs de l'Autcrité
concééante et du t:tu: réglés conformément aux
tions des articles 70, 71 et 73 du présent Cahier des
d'expiration normale de la concession.

Lorsque la renonc
années de 12 conc

5, visant le

Toutefois, par dérogation aux dispositions prévues à l'article
72 ci-dessus, aucune ermité re sera due, dans ce cas, au
titulaire pour la reprise des ouvrages exécutés par lui dans
les dix années qui ont précédé la renonciation,

sas lasse

59.

ARTICLE 78 - CAS DE DECHEANCE. : ù

1° - Outre les cas de déchéance prévus dans les articles 68 et 69 (2 pre-
miers alinéas) et 86 (premier alinéa) du décret du ler Janvier 1953,
la déchéance de la concer m ue pourra être prononcée que si le
titulaire TS |

refuse ä'effectuer, ov, suité de négligences graves et ré
tées, n'effectue pas les travaux visés aux articles 18, 75 et
présent Cahier des Charges, si leure dispositions devaient être

appliquées ;

x

- contrevient aux disposit_ons des articles 15, 17, 92, 93 et 94
dudit Cahier ;

- ne paie pas à l'Autorité cencédante les redevances stipulées au
titre II du présent Cahier des Charges, dans les conditions qui y
sont prévues ;

- effectue des manquements graves et systématiques aux obligations
qui lui sont imposées le titre V du présent Cahier des Charges.

La déchéance prononcée pourra porter sur la totalité ou sur une

partie seulement de la concession en cause, au choix de l'Autorité
concédante.

2° - Si l'un des cas de déchéance survient, le Secrétaire d'Etat au Plan
et aux Finances notifiere, au t itulaire, une mice en demeure de rigu-
lariser sa situation, dans un :i qui ne pourra être inférieur à six
mois, $i le concessionn. pas régularisé sa situation dans le
délai imparti, ou s'il n'a pas fourni une justification satisfaisante
de sa situation, la déchéance pourre être prononcée par arrêté du
Secrétaire d'Etat au Plen et aux Finances, sur avis conforme du Conseil
de Cabinet. Cet arrêté sere publis au Journal Officiel de la Républi-
que Tunisienne.

re

3° - La publication de i £ > dchüance aura pour effet de transférer
à l'Autotité concédante, Propt de la concession. I1 sera
alors feit application des dispositions prévues au présent Cahier
des Charges, notamment aux articles 71 et 72, pour le cas de l'expira-
ticn normele de la concession.

ARTICLE 79 - DEFAUT DE DEMANDE DE CONCESSION DANS LE DELAI PRESCRIT APRES
UNE ‘DECOUVERTE .

Si, dans les douze mois qui suivront la preuve d'une découverte
au sens de l'article 11, le titulaire n'a pas déposé la demande de conces-
sion visée à l'article 12, paragraphe 1° ci-dessus, l'Autorité Concédante
se réserve le droit de frapper de déchéance et sans mise en demeure préa-
lable, le permis de recherches détenu par le titulaire, couvrant une
surface choisie par l'Autorité concédante, et dont le périmètre répondra
aux condit'ons fixées aux paragraphes 2° et 3° du même article 12.

60.

‘ Dans ce cas, l'hwtorité concédante pourra exiger du t'tülaire.ct

sans indemnité, la remise gratuite des instellations faites par lui dans
ètre du permis frappé de déchéance, et rentrant dans les catégc-

ries énumérées à l'article 71.

sl

ZRTICLE GC - RESEVE DES HXDROCARBURES POUR LES BE SGINS

TITRE VII

CLAUSES ECONCMIQUES

DE_L'ECONOMTE

b)

TUNISIENNE. : a

de

oduction

part de la
£ses concessins en Tun:si
(20 7) de cette pr

ix nornel à

l'ecna

au moment
cent (10 7),

isienne, aucl suit le dév
part

consormaticn
cppoment ultérieur de 1
de prsduction ci-dessus, les
hydrccarbures qu’ sera°ent destinés à une usine de traitement dans
laquelle os due de Tunis 2 une » icipetion mjoritaire
en vue d'u i Il est stipulé cependant que

{) ne sere pas apsl'cable
rit5 concédante en applicat'on du
ion ultérieure, ecit

5 finis cbtenus.après

du pays. Sont co:

aux hydrec
présent
scus forme L soit
tra:temenc dudit brut.

ticle,

Pour l'exécuticn des cbligati site par 1e présent

12 titulaire sera placé sur
producteurs de substances mi
de manicre : n'intervenir
dans la production gloorle

Ë-vis des autres
en Tun's°e,
-part

Cette obligation de la part du titulaire de fzurm uné pa
l: concurrence de ving ur cent (20 7) ser
la production v'e
des Chaïges. Il est st
dante fera jouer en tout cu
orité, une part de la 5rc-
a aphe a) ci-dessus et tant
dræit, elle devra prélever 12 “

production it
pendente de 12 redevance
articles 23
ependant,
en pertie,
ductien du t:
qu'elle fere eines!
propcrtiennelle en nature.

u1s,

quant l'äuccr
t d'achet

le 27 ci-dessus, ssnt
de pétrole brut. Il est
À fournir p

Les disposit’ons du paragraphe
épplicavlées en ce qui ecncerne

entendu, u£ ue
titulaire, tant p le Srut c \ la redevance p
tionnelle sue peu clui vendu concédante en

tien du présent article, ne devr excédez 30,000 mètres

IT

- Le livraison pourra être effectuée sous forme de produite fini
choix du titulaire. Dans le cas de preduits finis chtenus p
‘ nage effectué en Tunisie, la livraison sere Foite à l'autcrité ‘cc.
dante à la sorte de la raff-nerie,

La qualité et les proportions relatives des produits raffinés ä livrer
seront déterminées en £fenction des résultats qui denneraient les
hydrocaïbures bruts du titulai aités dens une re
nerie tunisienne ou, à €£faut, nerie de 12 France M
dionale.

: référence = ceux ce produits même

neture qui sera’ent import en Tunisie ions ncrmales,
réduits d'un montant calculé de manière à cor:espondre à une réduc
de dix pour cent {10 %) de la valeur du pétrole orut à patti

Les prix seront déte

n I ci-dessus, Teutefcis, cette réducticn
de ces p s destinés à l'exportation,

au paragraphe a) &e la Sec
ne c'appi'quera pas pour ce

L'£utcrité concédante s'engage, scus la réserve des droits que pour-
raient déten les ts distributeurs existents, à donner toutes
facilités po e le titulaire, une fois concessionnaire, constitue,
s'il le désire, une Société Tunisienne ‘mpcrtant ou d'stribuant des
produits raff:nés.

ARTICLE 81 - UTILISATION DES GAZ.

1°

- Si les treveux du ulaire mettent en évidence la possi ité c'obte-
nir, à un prix de revient acceptable, une production appréciabie
d'hydrocarbures gazeux marchands, l'Autorité concédante et le ula
conviennent, dès meintenent, de se concertez en vue de recrercher tous
les débouchés commerciaux susceptibles d'absorber cette production,

a) en premier lieu, dans la limite des drcite qu'auraient pu acquérir,
auparavant, d'autres exploitants niniers de substances minérales
du second groupe, et déduction faite de la ection des gaz utili-
sés par le titulaire pour couvrir les besoïns de ses propres chan-
tiers, le production de gaz du titulaire sera d'abord réservée à
l'alimentet:on des services publice existants de production et de
distributi de gaz ou d'électr'cité. Parzllèlement, le t'tulaire,
avec l'appui. de l'Autorité concééante, cherchera à amener les indus-
tries antes en Tunisie à subet‘tuer le £az aux autres scurces

cession du gaz, soit aux
à ies existantes, sere
re une marge béné-

services puo
établi de telle sorte qu
ficiaire raisonnable,

b) les possibilités d'absorption des industr'es et services pusl'cs
existants ayant été satisfaites, l'Autorité concédante et le titu-
laire s'effcrceront, conjointement, d'ouv de nouveaux débouchés
commerciaux pour une production éventuelle de gaz. En particulier,

215 chercheron Rues de naz
-et é'éiect
ou la créat

Fe
5
8
£
:
a
È
e
5
e
® G
5
ES
S ds
RÉ
o
8
21
8
Ël
;
2
“EC

utilisant le gaz comme
sie ou de chauffage.

du gaz produit per le ti-
et l'Autorité concédente,
perles nouveaux E
erve qu'ile laiccent,en-
:nnable,

Dans cette seconde phase,
tulaire séront concett
de telle m re qu
consemmateu ventueis, et
core au titulaire une marge

rera ur un pic de stricte égal
de concessions miniïres du seconc groupe
ient en concurrence pour placer leur pre-
tunisien.

c) l'Autorité cencéd
les différertes 5°né
qui, un même inc:
duction de gez st

2° - Le titulaire pourra, À tout moment, se libérer des obligat:cns du
eu paragraphe 5° de l'article 19

présent article ce
ci-dessus.

ZRTICLE 82 - PRIX DE VENTE DES HYDROCARBURES BRUTS LIQUIDES

En tout état de cause, le titulaire sera tenu à un prix de vente
des hydrocatbures lisuides bx extraits per lui qui ne ser pas sensible-
ment inférieur “eu de verte normal" défini ci-après, tout en lui per-
mettant de trouver un déboucu ux la totalité de sa product:on.

PS

e brut, au sens

Le "prix de vente normal" d'un hydrocarbure 1iq
du présent Cahier des Sd sera celui qui, ccmbiné aux autres facteure
entrant en ligne de compte, tels les assur ces, ct le frêt, donner, sur
les marchés qui constitueront un débouché normal pour le production tuni-
sienne, un prix comperable à celui qui serrit obtenu à partir des bruts

<lautres provenances et quai comparebles, concourant également au
ravitaillement normal des mêmes marchés,

ce dernier mode de calcul seront les coure
dans les Crensactions commerciales régul:
i où auraient le caractère

Les cours pr
mendiaux normalement pratiqués
res, en éliminant celles de
de ventes accidentelles,

avan

ARTICLE 82 - ELECTION L3 DOMICILI:

e Giection de domicile en Tunisie.

Le titulaire est tenv de

au en Tunisie, les

du Gouvernement de T'is.

ARTICLE 84 - HYGIENE

jutes les mesures d'hygiène
enentation en vigueur en Tunisie,

Le titulei
édictées par la 1égi

es chantiers à la surveillance
lecins dec Services de la Santé Publique
ion qui lui seraient pres-

N:tamment, il devra
permanente des agents et
et y appliquer toutes les mesures de protect
crites contre les épidémies,

î]

laire est tenu de se soumettre à tou-

ion et de la rglementation en vigueur
voyance sociale.

Législation du trav
tes les prescriptions de la législati
en Tunisie en ce qui concerne le travail et

n à une Csicce Tunisienne de

Il est tenu de justifier son a
Sécurité Sociale.

DU_PERSCHAEL

Le personnel serez, dans la & e du possible, recruté parmi Îles
ressortissants de ia Républ ernne ; toutef ,; le titulaire
pourra employer des resso tous autïec pay. dans la mesure où
il ne trouverait pas, perm tissants de le République Tunisienne,
Iu personnel ayant l'2 tions nécessaires.

ca

qua

ARTICLE 87 - FORM.TION DE TECHNICIENS EN MATIÈRE DE RÉCHERCHES D'HYDROCAR-
BURES
lus large mesure compa-

mation de personnel
ée recherches

Le titulaire s'engase à
tible avec la bonne marche de
technique et de main-d'oeuvre
d'hyérocarbures tunisiens.

à cette fin et dans des conditions qui seront fixées d'un commun
accord entre le t'tulaire et 1 & concédente, le titulaire organisere,
chaque fois que ses travaux d'ex ition le rendront possible, des
cours et stages dans ‘es centres de formtion professicnnelle correspondant
aux diverses techniques qu'il mettra en oeuvre sur ses chantiers.

sesluss

ions qui seraient nécessaires du point de vue de 1e

e ou de la Défense Natonale, compte tenu de l'enga-
&ement qui fait l'osjet del déssus et-dars le cadre de la
réglementation applicable au étrengers, l'Autorité concé-
dente facilitera l'admiôsicn en Tunisie et la l‘bre circulation sur le
territoire Tunisien, du personnel et de la main-d'oeuvre qualifiée, de
nationalité étrang ; dont pourrait cir bescin le titulaire pour la
bonne marche de ses travaux, et qu'il n'aurait pas recruté dans le cadre
des dispositions de l'article 86.

Sauf restrict
Sécurité du Territc

ARTICLE 89 - RECOURS AUX OFFICES PUBLICS DE PLACEMENT

Le titulaire sera tenu de s'adresser aux cffices publics de place-
s locales, pour l'embauche de la main-d'oeuvre non

ment ei aux autc
mein-d'oeuvre qualifiée, susceptible d'être recru-

spécialisée ou de la
tée en Tunisie.

Il sera tenu @'admettre des candidatures qualifiés présentées par
lesdits offices, ou les dites autorités locales, dans la limite ci-après
de l'effectif total embauché par lui

- ouvriers spécialisés : quarante pour cent (40 %)
- manoeuvres : soixente pour cent (60 7%)

ARTICLE 90 - MATERIEL ET ENTREPRISES

:

LE titulaire devra utiliser, dans la pius large mesure compatible
avec la bonne marche de ses travaux, et pour autant que les prix, qualités
et délais de livraison demeureront comparables

produites en Tunisie ;

- du matériel, cu des matià

- les services d'entreprises ou soue-traitants de nationalité tuni

ARTICLE 91 - REPRÉSENTANT ÂGREE DU TITULATRE

ations important, et au moins dans chaque

Dans chaque centre d'oné
Gouvernorat intéressé, le titulaire devra désigner un représentant de
nationalité tunicienne, agréé par l'Autorité concédante,

Ce représentant sera habilité ë recevoir toute notification qui
serait faite au nom de l'Autorité concééante, par les agents du Secréta-
riat d'Etat au Plan et aux Finances, ou par les autorités locales et
concernant le centre d'opérations dont il est chargé,

Il sera habilité à prendre les mesures d'exécution qui seraient de
sa compétence, suivant une consigne préalablement concertée entre
l'Autorité concédante et le titulaire,

66.
ARTICLE 92 - DEFENSE NATIONALE ET SECURITE DU TERRITOIRE
ë Le titulaire sera tenu de se soumettre aux mesures générales

prises par les autorités civiles ou militaires et pour des raisons concer-
nant- la Défense Nationale ou la Sécurité du Territoire de la République

Tunisienne.

Les mesures susvisées pourront avoir pour effet de suspendre
l'application de certaines clauses du présent Cahicr des Charges, et
de la Convention à laquelle celui-ci est annexé.

Néanmoins les avantages permanents que confèrent au titulaire
le présent Cahier des Charges et la Convention à laquelle celui-ci est
annexé subsisteront et ne seront pas modifiés quant au fond.

Le titulaire ne pourra soulever d'autre recours en indemité
à l'occasion des décisions visées ci-dessus, que ceux qui seront ouverts
par la législation en vigueur à toute entreprise tunisienne susceptible
d'être frappée par une mesure analogue.

ARTICLE 93 - RESERVES CONCERNANT LA CESSION EVENTUELLE DES DROITS SOCIAUX

1° - Tant que la Société Nationale des Pétroles d'Aquitaine demeurera
titulaire des droits découlant du présent cahier des charges et de la
convention à laquelle il est annexé, elle s'engage à informer la
République Tunisienne du transfert de plus de 51 7 de son capital à des
personnes physiques ou morales n'étant pas actionnaires au moment de la
signature de ladite convention. De même, tout cessionnaire éventuel en
application des paragraphes a), b) et c) de l'article 94 ci-dessous
devra informer la Répubiique Tunisienne du transfert de plus de 51 %
de son capital À des personnes physiques ou morales n'étant pas ses
actionnaires au moment de ladite cession et ceci tant qu'il rescera
titulaire des dits droits.

La République Tunisienne 6e réserve le droit de notifier à la Société
Nationale des Pétrolcs d'Aquitaine que la cession envisagée est incom-
patible avec le maintien de son titre minier,

À 2° - Tant que la SEREPT demeurera titulaire des droits découlant du présent

cahier des charges et de 12 convention à laquelle il est annexé, elle
s'engage :

a) à créer et conserver au nominatif cinquante et un pour cent (51 %)
de tous ses titres actucls ct futurs d'actions, même si elles sont
entièrement libérées ;

b) à soumettre la mutation de cette fraction du ses actions à titre
gratuit ou onéreux, de quelques manières qu'elle ait lieu, aux
clauses statutaires d'agrément par lc conseil d'administration, et
d'exercice éventuel du droit de préemption.

sl

c) à faire souscrire par ses actionnaires l'engagement de ne pas
: aliéner cinquante et un pour cent (51 4) de leurs actions présentes
è et futures, sans l'autorisation préalable et expresse de l'Autorité
concédantc.

d) pour le cas où, cette autorisation étant refusée, les actionnaires
vendeurs maintiendraient leur décision de cèder leurs actions à
permettre à l'Autorité concédante d'exercer le droit de préemption
prévu aux statuts, soit pour son propre compte, soit au profit
de personnes physiques ou morales désignées par ellc, sous réserve
des obligations prévues à l'alinéa b) du présent article.

e)'à ne proposer à l'Assemblée Générale Extraordinaire des actionnaires
aucune modification des dispositions statutaires relatives aux
actions et à leur cession sans l'agrément préalable et exprès

de l'Autorité concédante.

&RTICLE 94 - CESSION TOTALE OU PARTIELLE DES DROITS DU TITULATRE

Est interdite, sauf autorisation préalable donnée par l'Autorité
concédante, l'aliénation totale ou partielle, sous quelque forme que ce
soit, des droits obtenus par le titulaire pour ses permis de recherches ou
ses concessions.

Nonobstant les dispositions de l'alinéa, précédent et celle
des articlës 25, 36, 49 et 64 du décret du ler janvier 1953, le titulaire
du permis ou de concessions, ou une Société affiliée pour autant qu'elle
détienne un permis ou une concession, pourra sans autre demande, autorisation
agrément ou décret, céder en partie ou en totalité son permis ou ses conces-
sions à l'une des Sociétés telles que définies ci-après :

a) les Sociétés Filiales ou affiliées de S.N.P.A. ou SEREPT étant entendu
que par Société Filiale ou affiliée, il faut entendre les entreprises
contrôlées à plus de 50 % par S.N.P.A. ou SEREPT, les entreprises ou
établissements Publics qui contrôlent à plus de 50 % S.N.P.A. ou SEREPT
ainsi que les entreprises contrôlées à plus de 50 % par un ou plusieurs
des dits établissements publics ou entreprises.

b) les Sociétés Françaises à capitaux publics ou établissements publics
français pour autant qu'ils soient titulaires de permis ou concessions en
Tunisie,

c) Les sociétés à capitaux publics Tunisiens pour autant qu'elles soient
titulaires de permis ou concessions en Tunisie.

cl

EE

ARTICLE 95 - CAS DE FORCE MAJEURE

Le titulaire n'aura pas contrevenu aux obligations résultant
du présent Cahier des Charges, s'il justifie que le manquement aux dites
obligations est motivé par un cas de force müjeure., ._ 5

Sont en particulier, réputés cas de force majeure, les retards
qui résulteraient de l'application de la législation tunisienne sur les
caux du domaine public, De tels retarde n'ouvriront, au titulaire, aucun
droit à l'indemité. Toutefois, ils pourront lui ouvrir droit à prolon-
gation pour une durée égale de la validité du permis ou des concessions
sur lesquels ils se seraient manifestés.

ARTICLE 96 - DISPOSITIONS PARTICULIÈRES

1° - Délimitation des périmètres élémentaires

Il est convenu expressément que les périmètres élémentaires, tels
qu'ils résultent de la définition du tableau annexé au décret du

ler Janvier 1953 et’visé par l'article 37 de ce dernier, seront con-
sidérés comme correspondant à une superficie constante de quatre

cents hectares (400 hectares) notamment pour l'application des articles
5, 6, 7 et 21 du présent Cahier des Charges, relatifs aux réductions
de surfaces automatiques, pénales ou volontaires,

2° - Délai de mise cn demeure en cas de déchéance

Le délai de la mise en demeure adressée au titulaire en application
de l'article 78, paragraphe 2° ci-dessus, pour régulariser sa situa-
tion, et qui ne pourra être inférieur à six mois, devra tenir compte
du temps raisonnablement nécessaire cu égard aux circonstances, pour
accomplir les actes prévus.

En cas de recours à l'arbitrage contre la mise en demeure, le tribu-
nal arbitral aura tout pouvoir, soit avant dire droit, soit lors de
la décision du fond, pour accorder au titulaire tels délais qu'il
estimera légitime.

3° - Transports à l'exportation

Pour le transport à l'exportation des minéraux du second groupe et
produits dérivés, le titulaire pourra utiliser à sa discrétion tous
navires pétroliers, péniches, pontons de chargement et déchargement

et autres systèmes de chargement et déchargement de son choix, qu'ils
lui appartiennent ou qu'ils appartiennent à des tiers, étant entendu
cependant, que si la République de Tunisie met à la disposition du ti-
tulaire des navires pétroliers ou des péniches qui lui appartiennent ou
qui appartiennent à une Société à participation majoritaire de l'Etat,
qui fonctionnent sous son contrôle direct et qui soient en état convena-
ble re pourra être requis de les utiliser, à condition qu!

QE

telle utilisation ne soit pas plus onércuse our le titulaire que l'utilisa-
tion de seg propres navires ou péniches ou de ceux de tiers transporteurs

maritimes qualifiés ct étant entendu ésalement que si le titulaire a recours
3 conditions et prix

à des ticrs transporteurs maritimée, il devre,
comparables,-donner 1e préférence à duc navires battant pavillon tunisien.

4° - Communication de documènts ën vuu de contrôle : 3

Le titulaire aura l'obligation de mettre, à la disposition de

l'Autorité concédante, tous documents utiles pour la mise en oeuvre
du contrôle par l'Etat, ot notamment par les contrôleurs techniques
tes par le titulaire dans le
à laquelle il cest

ct financiers, des obligations sousc
présent Cahier ds Charges ct dans la Convention

annexé.

ARTICLE 97 - DROITS DE TIMBRE ET D'ENREGISTREMENT

Le présent Cahier des Charges est cxonéré des droits de timbre
I1 sera enregistré au droit fixc, aux frais du titulaire.

ARTICLE 98 - IMPRESSION DE TEXTES |

Le titulaire devra remettre à l'Autorité concédante, et quatre
la publication du décret spprouvent la Convention,

mois au plus après
s de la dite Convention, du Cahier

cinq cents (500) exemplaires imprim
des Charges et des pièces y annexées.

1 Il-on sera de même pour tous les avenants ct actes additionnels
£ se référant à la présente Convention

qui interviendraient ultérieurement &
et au présent Cahicr des Charges.

Fait, à TUNIS le 5 Juin 1964

Pour lu Société Nationale
PF ' : as
our l'Etat Tunisien, des Pétroles d'Aquitaine

Pour la Socié£é de Recherches
en 4

et d'Exploitation des Pétroles
TUNISIE

